 



EXHIBIT 10.36
AMENDED AND RESTATED BUILDING LEASE AGREEMENT
     This AMENDED AND RESTATED BUILDING LEASE AGREEMENT (“Lease”) dated as of
August 21, 2007 (“Effective Date”), is entered into by and between BIOMED
REALTY, L.P., a Maryland limited partnership (“Landlord,” as
successor-in-interest to Robert Jean Lichter and Gail F. Lichter, Trustees of
the Lichter Family Trust First Amended and Restated Declaration of Trust Dated
November 7, 1996, and Kenneth R. Satterlee and Candace C. Satterlee, Trustees of
the Satterlee Family Trust utd April 24, 1986, as tenants-in-common (“Original
Landlord”)), and ARTES MEDICAL, INC., a Delaware corporation, f/k/a Artes
Medical USA, Inc. (“Tenant”), on all of the terms and conditions set forth below
and in the attached Exhibits, each of which are incorporated into this Lease by
this reference. For and in consideration of the mutual covenants and conditions
set forth in this Lease, Landlord leases to Tenant, and Tenant leases from
Landlord, the Premises as described in Section 1.1(b) below.
RECITALS
     WHEREAS, Original Landlord and Tenant entered into that certain Building
Lease Agreement dated as of July 26, 2004 (the “Original Lease”); and
     WHEREAS, Landlord is purchasing the Building (as defined below) and the
real property located thereunder from Original Landlord and succeeding to
Original Landlord’s interest in the Original Lease; and
     WHEREAS, Landlord and Tenant desire to amend and restate the Original Lease
in its entirety.
AGREEMENT
     1. Basic Lease Provisions. (“Basic Lease Provisions”)
          1.1 Building and Premises:
               (a) Building. The “Building” shall mean the building and
improvements located at 5870 Pacific Center Blvd., San Diego, California 92121.
               (b) Premises. The “Premises” shall mean 34,820 square feet of
rentable area located within the Building and as depicted on the attached
Exhibit “A”.
               (c) Elan Lease. Tenant acknowledges that, as of the Effective
Date, a portion of the Premises consisting of the warehouse space located in the
southwest corner of the Building known as Room 168 (“Temporary Elan Space”) is
currently leased by Elan Pharmaceuticals, Inc., a Delaware corporation (“Elan”)
pursuant to a Lease dated November 19, 2003 (“Elan Lease”) between Landlord and
Elan. A copy of the Elan Lease has been provided to Tenant. Tenant’s leasing of
the Premises pursuant to this Lease shall be subject to the Elan Lease and
Elan’s right to possession and quiet enjoyment of the Temporary Elan Space
during the term thereof, as the same may be extended. The approximate location
of the Temporary Elan

 



--------------------------------------------------------------------------------



 



Space is depicted on the attached Exhibit “A”. The term of the Elan Lease is
scheduled to expire on November 30, 2005 (“Elan Lease Expiration Date”). During
the term of the Elan Lease, Elan shall have the right to use the Temporary Elan
Space pursuant to the terms and provisions of the Elan Lease. Landlord shall use
commercially reasonable efforts to cause Elan to vacate and surrender exclusive
possession of the entire Temporary Elan Space to Landlord on the Elan Lease
Expiration Date. Upon the later of (i) the Elan Termination Date (as defined
below) or (ii) November 30, 2005, Landlord shall not be obligated to pay Tenant
the Reimbursement Amount (as defined in Section 1.4 below). The “Elan
Termination Date” shall be the date on which all of the following three
(3) requirements have been satisfied: (i) termination of the Elan Lease for any
reason, (ii) vacation and surrender of exclusive possession of the entire
Temporary Elan Space by Elan to Landlord and (iii) delivery of the Temporary
Elan Space by Landlord to Tenant in a vacant, broom clean condition.
Notwithstanding any provision of this Lease to the contrary, Tenant shall not be
liable for any damages, losses or claims for liability to the extent that such
damages, losses and/or claims arise out of Elan’s acts or omissions in
connection with its use of the Temporary Elan Space.
          1.2 Use: Any legally permitted use including, but not limited to,
biomedical research, manufacturing and development and related office and
administrative uses, subject to Section 5 below.
          1.3 Term: The term of this Lease (“Term”) shall commence upon the
Commencement Date (as defined below), and continue until December 31, 2012,
subject to the provisions of Section 2.4 below. The “Commencement Date” shall be
the date on which the Premises are delivered to Tenant. Landlord shall deliver
the Premises to Tenant upon the date of full execution and delivery of this
Lease. Tenant shall have one (1) option to extend the Term for a period of five
(5) years, pursuant to Section 2.4 below.
          1.4 Rent: Base rent payable for the Premises (“Base Rent”) shall be as
follows:

      January 1, 2005 — December 31, 2005   $1.255/square foot ($43,699.10) per
month January 1, 2006 — December 31, 2006   $1.655/square foot ($57,627.10) per
month January 1, 2007 — December 31, 2007   $1.855/square foot ($64,591.10) per
month January 1, 2008 — December 31, 2008   $1.955/square foot ($68,073.10) per
month January 1, 2009 — December 31, 2009   $2.055/square foot ($71,555.10) per
month January 1, 2010 — December 31, 2010   $2.155/square foot ($75,037.10) per
month January 1, 2011 — December 31, 2011   $2.255/square foot ($78,519.10) per
month January 1, 2012 — December 31, 2012   $2.355/square foot ($82,001.10) per
month

Base Rent shall be payable in advance on the first (1st) day of each month
during the Term, beginning on January 1, 2005 (“Rent Commencement Date”), and
shall be subject to a late charge if not received by the tenth (10th) day of
such month, as provided in Section 12.4 below. Provided that Tenant is not in
default under this Lease after the lapse of any applicable notice and cure
periods, Base Rent shall be abated during the period beginning on the
Commencement Date until December 31, 2004. Provided that Tenant is not in
default under this Lease after the lapse of any applicable notice and cure
periods, Landlord shall pay Tenant the sum of Ten Thousand and 00/100 Dollars
($10,000.00) (“Reimbursement Amount”) per month during the

2



--------------------------------------------------------------------------------



 



period beginning on January 1, 2005, and ending on the later of (i) November 30,
2005 (i.e., 11 payments) or (ii) the Elan Termination Date, for the use of the
Temporary Elan Space by Elan.
          1.5 Initial Payment: Concurrently with delivery of the executed Lease,
Tenant shall pay Landlord the sum of Two Hundred Forty-Eight Thousand Three
Hundred Sixty-Four and 40/100 Dollars ($248,364.40) (“Initial Payment”) (i.e.;
an amount equal to $43,699.10 for the first month’s rent, less the
$10,000.00 monthly Reimbursement Amount for the first month, plus an amount
equal to $6,964.00 for the first full calendar monthly Operating Expenses and
Real Property Taxes, plus the $207,701.30 Security Deposit (as defined below))
in immediately available funds. In addition, if the Commencement Date is not the
first day of the calendar month, then, concurrently with delivery of the
executed Lease, Tenant shall also pay Landlord a prorated portion of Six
Thousand Nine Hundred Sixty-Four and 00/100 Dollars ($6,964.00) for Operating
Expenses and Real Property Taxes for such partial calendar month based upon the
actual number of days of such calendar month. The amount of Forty-Three Thousand
Six Hundred Ninety-Nine and 10/100 Dollars ($43,699.10) shall be applied toward
the first monthly installment of Base Rent. Landlord shall not be obligated to
pay the Reimbursement Amount during the month of January 2005. The remaining,
unapplied portion of the Initial Payment shall be retained by Landlord as the
Security Deposit for the remainder of the Term, as the same may be extended.
          1.6 Security Deposit: Two Hundred Seven Thousand Seven Hundred One and
30/100 Dollars ($207,701.30) (“Security Deposit”), payable as provided in
Section 1.5 above.
          1.7 Operating Expenses and Real Property Taxes: During the period
beginning on the Commencement Date and continuing through and until the Direct
Expense Date (as defined in Section 3.3(a) below), Tenant shall pay Landlord the
sum of Six Thousand Nine Hundred Sixty-Four and 00/100 Dollars ($6,964.00)
(i.e., $0.20 per square foot) per month for Operating Expenses (inclusive of
association fees and water and sewer service, but excluding electricity service
to the Premises) and Real Property Taxes, as Landlord shall be responsible for
providing all items described as Operating Expenses for the period prior to the
Direct Expense Date. Beginning on the Direct Expense Date, Tenant shall pay one
hundred percent (100%) of the Operating Expenses, as provided in Section 3.3
below, and the Real Property Taxes applicable to the Premises, as provided in
Section 9 below. In addition, Tenant shall pay for the actual cost of all
utility services to the Building and security services for the Building required
by Tenant, if any.
          1.8 Parking: Tenant shall be allocated all spaces in the parking area
serving or most adjacent to the Building (as distinguished from the parking area
serving or most adjacent to the adjacent building known as 5880 Pacific Center
Boulevard (the “5880 Building”)) (“Parking Area”) as such Parking Area is
depicted on the diagram attached hereto as Exhibit “B”.
          1.9 Brokers: Landlord has paid commissions to (a) Lisa Anderson of ERA
Eagle Estates Realty and Chad Urie of Colliers International (Tenant’s brokers)
and (b) Burnham Real Estate Services (Landlord’s brokers), pursuant to a
separate written agreement, with respect to the Original Lease.

3



--------------------------------------------------------------------------------



 



          1.10 Right of First Refusal: See Section 37 below.
          1.11 Tenant Improvement Allowance: See Sections 3.2 and 6.3(a) below.
     2. Term.
          2.1 Term. The terms and provisions of this Lease shall be effective as
of the Effective Date of this Lease. The Term and Commencement Date of this
Lease shall be as specified in Section 1.3 of the Basic Lease Provisions.
          2.2 Acceptance. On the Commencement Date, Tenant shall be deemed to
have accepted the Premises in their then existing condition and subject to all
applicable recorded easements and covenants, conditions and restrictions,
including, without limitation, the Declaration of Covenants, Conditions and
Restrictions for Units 2, 3, 4, and 6 of Pacific Corporate Center recorded
October 24, 1986, as File No. 86-482692 (“CC&Rs”), any recorded covenants and
restrictions regarding parking and access, and all applicable zoning and
municipal, county, state and federal laws, codes, ordinances and regulations,
including without limitation, laws and regulations pertaining to the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq., as amended (“ADA”),
and the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, 42 § U.S.C. 9601, et seq., as amended (collectively, “Applicable Laws”).
Subject only to the express representations of Landlord provided in Section 5.4
below, Tenant shall accept the Premises in its “as-is”, “where is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Allowance (as defined
in Section 3.2) below, incur any costs in connection with the construction or
demolition of any improvements on, to or within the Premises.
          2.3 Intentionally Omitted.
          2.4 Option to Extend Term. Provided that Tenant is not in default
under the Lease after the lapse of any applicable cure periods, Tenant shall
have one (1) option (“Option”) to extend the Term of the Lease for an additional
period of five (5) years (“Option Term”) on all of the same terms and conditions
of the Lease, except as expressly provided below in this Section 2.4. Tenant may
exercise the Option by delivering written notice to Landlord of its intention to
so extend the term of the Lease no later than June 30, 2012. Base Rent payable
during the Option Term shall be the greater of (a) Eighty-Four Thousand Four
Hundred Sixty-One and 13/100 Dollars ($84,461.13) per month, plus cumulative
annual increases of three percent (3%) during the Option Term, or
(b) ninety-five percent (95%) of the Market Rate (as defined below) as of the
date on which Tenant exercises the Option. The “Market Rate” shall mean the
terms and conditions which would be offered to a non-equity, non synthetic-lease
tenant for comparable laboratory space with improvements of comparable age,
appearance and quality of construction located in the Sorrento Mesa submarket of
San Diego, taking into account the value of existing tenant improvements over
standard tenant improvements, parking ratios, rental rates, rent concessions,
operating expense base year, rent increases and equivalent location, access,
visibility and signage. Comparable lease terms shall be based on five (5) year
transactions with corresponding adjustments to rental rates and concessions.
Landlord shall determine the Market Rate by using its good faith judgment and
shall provide written notice of

4



--------------------------------------------------------------------------------



 



the Market Rate to Tenant within fifteen (15) days after Tenant delivers notice
of exercise of the Option. Tenant shall have thirty (30) days (“Tenant’s Review
Period”) after receipt of Landlord’s notice of the Market Rate within which to
accept such rent or to reasonably object thereto in writing. In the event that
Tenant objects, Landlord and Tenant shall attempt to agree upon the Market Rate
using their good faith efforts. If Landlord and Tenant are unable to reach
agreement within fifteen (15) days following Tenant’s Review Period (“Outside
Agreement Date”), then the matter shall be submitted to arbitration as provided
in this Section 2.4 below:
               (a) Landlord and Tenant shall each appoint one independent,
unaffiliated, neutral appraiser who shall by profession be a real estate broker
who has been active over the five (5) year period ending on the date of such
appointment in the valuation of leases of comparable space in comparable
buildings in the general vicinity of the Building. Each such appraiser will be
appointed within twenty (20) days after the Outside Agreement Date.
               (b) The two (2) appraisers so appointed shall, within ten
(10) days of the date of the appointment of the last appointed appraiser, agree
upon and appoint a third appraiser who will be qualified under the same criteria
set forth above for qualification of the initial two (2) appraisers.
               (c) The determination of the appraisers shall be limited solely
to the issue of whether Landlord’s or Tenant’s last proposed (as of the Outside
Agreement Date) Market Rate for the Premises is the closest to the actual Market
Rate for the Premises as determined by the appraisers, taking into account the
requirements of Section 2.4 above.
               (d) The three (3) appraisers shall, within fifteen (15) days of
the appointment of the third appraiser, reach a decision as to whether the
parties shall use Landlord’s or Tenant’s submitted Market Rate (i.e., the
appraisers may only select Landlord’s or Tenant’s submission and may not select
a compromise position), and shall notify Landlord and Tenant of the decision.
               (e) The decision of the majority of the three (3) appraisers
shall be binding upon Landlord and Tenant. The cost of each party’s appraiser
shall be the responsibility of the party selecting such appraiser, and the cost
of the third appraiser shall be shared equally by Landlord and Tenant.
               (f) If either Landlord or Tenant fails to appoint an appraiser
within the time period in Section 2.4(a) above, the appraiser appointed by one
of them shall reach a decision, notify Landlord and Tenant thereof and such
appraiser’s decision shall be binding upon Landlord and Tenant.
               (g) If the two (2) appraisers fail to agree upon and appoint a
third appraiser, both appraisers shall be dismissed and the matter to be decided
shall be submitted to binding arbitration under the auspices of JAMS (or any
successor organization) in San Diego County, California according to the then
rules for commercial arbitration for such organization (but subject to the
requirements of this Section 2.4).
               (h) The cost of the arbitration shall be shared equally by
Landlord and Tenant.

5



--------------------------------------------------------------------------------



 



The Option is personal to the original Tenant and may not be assigned to any
third party except to an Affiliate in connection with a Permitted Transfer
pursuant to Section 11.1 below.
     3. Rent and Tenant Improvement Allowance.
          3.1 Monthly Payment. Tenant shall pay Landlord Base Rent and Operating
Expenses set forth in Sections 1.4 and 1.7 above and Section 3.3 below without
notice, demand, offset or deduction, except as otherwise provided herein. Tenant
shall pay Landlord the Initial Payment provided in Section 1.5 above upon
execution and delivery of this Lease. Rent for any period during the Term which
is for less than one calendar month shall be prorated based upon the actual
number of days of the applicable calendar month. Rent shall be payable in lawful
money of the United States to Landlord at the address stated in Section 22 below
or to such other person or at such other places as Landlord may designate in
writing.
          3.2 Tenant Improvement Allowance. Provided that Tenant is not in
default under the Lease after the lapse of any applicable notice and cure
periods, Landlord agrees to contribute the sum of One Hundred Seventy-Five
Thousand and 00/100 Dollars ($175,000.00) (“Allowance”) toward the cost of
constructing the Initial Alterations as provided in Section 6.3(a) below.
          3.3 Operating Expenses.
               (a) This Lease contemplates a transaction commonly described as a
“triple-net lease” whereby the parties intend that Tenant shall bear all of the
costs related to the operation, repair, maintenance, management, restoration and
replacement of the Building or any portion thereof, except as otherwise
expressly set forth in this Lease (collectively, “Operating Expenses”). Subject
to the provisions of Section 1.7 above, in addition to the Base Rent, Tenant
shall pay to Landlord during the Term of this Lease one hundred percent (100%)
of Operating Expenses as provided in this Section 3.3. Tenant shall be
responsible for one hundred percent (100%) of the Operating Expenses
attributable to the Building and the land, landscaping, sidewalks and parking
areas serving or more adjacent to the Building and other facilities shown on
Exhibit “C” (such land, landscaping, sidewalks, parking and other facilities,
the “5870 Facilities”, as distinguished from the land, landscaping, sidewalks
and parking areas serving or more adjacent to the 5880 Building), including all
of the costs related to the operation, repair, maintenance, management,
restoration and replacement of common areas; (ii) Tenant shall pay Operating
Expenses directly to the service providers, contractors or other appropriate
third parties, except as provided below in this Section 3.3; (iii) Tenant shall
maintain, repair and replace the Building Systems and shall make such structural
or capital improvements to the Building as may be necessary to comply with
Tenant’s obligations under this Lease, provided, that, Tenant shall not be
obligated to make any structural or capital improvements to the foundation,
roof, or structural or exterior walls of the Building; (iv) Landlord shall be
responsible only for costs related to the foundation, roof, and structural and
exterior walls of the Building; and (v) Tenant shall continue to pay Landlord
directly for the Real Property Taxes.
               (b) Operating Expenses payable by Tenant shall include, without
limitation:

6



--------------------------------------------------------------------------------



 



                    (i) costs and expenses incurred in the operation, repair,
maintenance, management and replacement of (A) surfaces, coverings and parking
areas, loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, driveways, landscaped areas, striping, irrigation systems, lighting
facilities, fences and gates, and all taxes and assessments, utilities,
insurance premiums, administrative charges and other costs; and (B) all heating,
air conditioning, plumbing, electrical systems, life safety equipment,
telecommunications equipment, elevators and escalators, tenant directories, fire
detection systems, sprinkler systems and other equipment servicing the Building
(the items in (B), collectively, “Building Systems”);
                    (ii) janitorial and trash disposal for the common areas;
                    (iii) the cost incurred in connection with the
implementation or operation of a transportation system management program or
similar program, and the cost of any equipment rental agreements or personal
property used in connection with the maintenance, operation or repair of the
Building;
                    (iv) the cost of the premiums for the liability and property
insurance policies (including, but not limited to, boiler and machinery
insurance), earthquake and flood insurance and other insurance policies
maintained by Landlord, pursuant to Section 7 below;
                    (v) the cost of water, sewer, gas, electricity, heating,
ventilation, air-conditioning and other utilities or services provided to the
Building;
                    (vi) replacing and/or adding improvements mandated by any
governmental agency and any repairs or removals necessitated thereby, except for
any capital improvements, repairs and/or replacements made by Landlord to the
foundation, roof (subject to clause (ix) below), and structural and exterior
walls of the Building as these expenses shall be at Landlord’s sole cost and
expense;
                    (vii) replacing equipment or improvements (other than the
foundation and the structural and exterior walls of the Building);
                    (viii) association fees payable pursuant to the CC&Rs and
any other owners’ association dues or fees; and
                    (ix) the “amortized” amount applicable to the respective
Lease year of any reasonably incurred cost by Landlord of replacing the roof,
which cost shall be amortized without interest over the reasonable life of the
replaced roof, in accordance with generally accepted accounting principles
consistently applied.
     The components of Operating Expenses listed as items (iv) and (viii) above
(i.e., insurance costs and association fees), together with Real Property Taxes,
shall be paid directly by Landlord. Tenant shall pay Landlord such costs,
together with an administrative fee equal to two percent (2%) of the aggregate
amount of items (iv) and (viii) above and Real Property Taxes, within fifteen
(15) days after delivery of invoice therefor to Tenant from Landlord, which
invoice shall include the itemized bill received by Landlord for such item.
Tenant shall have no

7



--------------------------------------------------------------------------------



 



obligation to reimburse Landlord for any Operating Expenses pursuant to this
Section 3.3 other than for items (iv) and (viii) above, the Real Property Taxes
and the administrative fee.
          3.4 Definition of Rent. The capitalized term “Rent,” as used in this
Lease, shall mean the Base Rent, Operating Expenses and any and all monetary
obligations of Tenant under this Lease.
     4. Security Deposit. Tenant shall deposit with Landlord upon execution
hereof the Security Deposit set forth in Section 1.6 of the Basic Lease
Provisions as security for Tenant’s faithful performance of Tenant’s obligations
hereunder. If Tenant fails to pay Rent or other charges due hereunder after the
lapse of any applicable notice and cure periods, or otherwise defaults with
respect to any provision of this Lease, Landlord may use, apply or retain all or
any portion of said Security Deposit for the payment of any Rent or other charge
in default, for the payment of any other sum to which Landlord may become
obligated by reason of Tenant’s default, and/or to compensate Landlord for any
loss or damage which Landlord may suffer thereby. If Landlord so uses or applies
all or any portion of the Security Deposit, Tenant shall, within ten (10) days
after written demand, deposit cash with Landlord in an amount sufficient to
restore the Security Deposit to the full amount set forth in Section 1.6 (as
decreased pursuant to the last sentence of this Section 4 below, if applicable).
Landlord shall not be required to keep the Security Deposit separate from its
general accounts. If Tenant performs all of Tenant’s obligations hereunder, the
Security Deposit (as decreased pursuant to the last sentence of this Section 4
below, if applicable), or so much thereof as has not been applied by Landlord,
shall be returned, without payment of interest or other increment for its use,
to Tenant (or, at Landlord’s option, to the last assignee, if any, of Tenant’s
interest hereunder) within thirty (30) days after the Term expires and Tenant
vacates the Premises. No trust relationship is created herein between Landlord
and Tenant with respect to the Security Deposit. Notwithstanding anything to the
contrary contained in this Section 4, so long as Tenant is not in default of any
of its obligations under this Lease after the lapse of any applicable cure
periods, and never has been in default of any of its material monetary
obligations under this Lease after the lapse of any applicable notice and cure
periods, Landlord shall reduce the amount of the Security Deposit by Sixty-Eight
Thousand Seventy-Three and 10/100 Dollars ($68,073.10) on December 31, 2007, and
by Seventy-Five Thousand Thirty-Seven and 10/100 Dollars ($75,037.10) on
December 31, 2009, and Landlord shall apply such amounts against Tenant’s next
Rent obligations coming due hereunder, respectively.
     5. Use.
          5.1 Use. The Premises shall be used and occupied only for the purpose
set forth in Section 1.2 of the Basic Lease Provisions and Tenant shall not use
or permit the Premises or any part thereof to be used for any other purpose or
purposes whatsoever. Tenant shall keep the Premises and every part thereof in a
clean and safe condition free of nuisances. Tenant shall have access to and the
right to conduct its business operations at the Premises twenty-four (24) hours
a day, seven (7) days a week.
          5.2 Compliance with Law; Insurance Requirements. Tenant shall, at
Tenant’s sole cost and expense, promptly comply with all Applicable Laws
(including, without limitation, the ADA), rules, regulations, orders, the CC&Rs,
and the requirements of any insurance

8



--------------------------------------------------------------------------------



 



underwriters or ratings bureaus, now in effect or which may hereafter come into
effect, relating in any manner to the Premises and the occupation and use of the
Premises by Tenant and (subject only to Landlord’s representations in Section
2.2 above) any improvements or alterations made to the Premises by or on behalf
of Tenant. Tenant shall conduct its business in a lawful manner and shall not
use or permit the use of the Premises or the common areas in any unlawful manner
or in any manner that will tend to create waste or a nuisance or shall tend to
disturb other occupants of the Building. Notwithstanding anything to the
contrary in this Lease, no such requirement by Tenant to comply with laws shall
be construed as requiring Tenant to make structural or capital improvements to
the foundation, roof or structural and exterior walls of the Building.
          5.3 Rules and Regulations. Tenant agrees to comply with all of the
rules and regulations attached hereto as Exhibit “D” with respect to the
Building, as the same may be reasonably supplemented and/or modified by Landlord
from time to time, and to cause its invitees to comply with the same. Landlord
shall have the right, from time to time, to reasonably modify and amend the
rules and regulations, provided that a copy of any such modification or
amendment is delivered to Tenant prior to the effective date thereof.
          5.4 Suitability of Premises. Tenant acknowledges that it has satisfied
itself by its own independent investigation that the Premises are suitable for
its intended use, and neither Landlord nor any agent of Landlord has made any
representation or warranty as to the present or future suitability of the
Premises, common areas, or Building for the conduct of Tenant’s business. Tenant
further acknowledges that it is accepting the Premises, and that Landlord is
delivering the Premises to Tenant, on an “as is”, “where is” basis, without any
representations by Landlord regarding the condition thereof except that Landlord
represents and warrants that, as of the Commencement Date, (a) Landlord has not
received any written notice of violation of any Applicable Laws and, to the
actual knowledge of Landlord without investigation or inquiry, the Premises are
not in material violation of any Applicable Laws as of the Commencement Date,
(b) the foundation, roof, and structural and exterior walls of the Building are
in good working order and (c) to Landlord’s actual knowledge, without
investigation or inquiry, the Building Systems are in working order.
          5.5 Vehicle Parking: Subject to the rules and regulations attached
hereto as Exhibit “D” and as established by Landlord from time to time, and any
recorded covenants and restrictions, Tenant and its employees, agents, customers
and invitees shall have the right to use the number of parking spaces indicated
in Section 1.8 of the Basic Lease Provisions within the Parking Area at no
charge. Landlord shall have the right to relocate and/or restripe any portion of
the Parking Area in its sole discretion, provided that the number of parking
spaces allocated to Tenant shall not be decreased.
          5.6 Changes to Common Areas. Prior to the effective date of the Lot
Split, Landlord shall have the right, in Landlord’s sole discretion, from time
to time to: (a) close temporarily any of the common areas for maintenance and/or
alteration purposes so long as reasonable access to the Premises remains
available; (b) designate other land and improvements outside the present
boundaries of property surrounding the Building to be a part of the common
areas; (c) use the common areas while making additional improvements, repairs or
alterations to the Building or any portion thereof provided that such use does
not materially adversely interfere

9



--------------------------------------------------------------------------------



 



with Tenant’s business operations and there is no reduction in the parking for,
or access to, the Premises; and (d) do and perform such other acts and make such
other changes in, to or with respect to the common areas and the other portions
of the Building as Landlord may reasonably deem to be appropriate provided that
such acts do not materially adversely interfere with Tenant’s business
operations and there is no reduction in the parking for, or access to, the
Premises.
          5.7 Roof Rights.
               (a) Tenant shall have the non-exclusive right to use certain
rooftop and antenna space and certain related vertical penetrations in the
rooftop and related interior space, as designated by Landlord on and within the
Building (“Antenna Space”) for the use of communications antennas and/or
satellite dishes for Tenant’s business (“Permitted Equipment”) and for no other
purposes. Tenant shall have access to the rooftop upon twenty-four (24) hours
prior notice to Landlord and when accompanied by a representative of Landlord.
The location of all of such communications antennas and/or satellite dishes
shall be at locations reasonably designated by Landlord provided that such
locations will allow Tenant to transmit and receive reception without
interference (“Interference Free Location”). If from time to time a location
designated by Landlord, which initially is acceptable to Tenant as an
Interference Free Location, subsequently becomes unacceptable because of
conditions which create interference, Landlord shall designate and make
available to Tenant a new Interference Free Location. The installation and any
costs relating thereto, and the maintenance, repair, insurance obligations and
liability, with respect to such communications antennas and/or satellite dishes,
shall be borne completely by Tenant.
               (b) Tenant shall, at its sole cost and expense, obtain and
maintain any and all permits, approvals and/or licenses required by the CC&Rs
and any and all governmental agencies having jurisdiction over the Building for
the construction, installation and operation of the Permitted Equipment. Tenant
shall not use the Antenna Space in any way that interferes (electronically or
otherwise) with the use of the Building by Landlord or by any third party office
tenants or licensees of Landlord. Upon written notice from Landlord to Tenant of
any such interference, Tenant shall immediately eliminate or mitigate such
interference to the reasonable satisfaction of Landlord. If such interference
cannot be eliminated or mitigated to the reasonable satisfaction of Landlord
within five (5) business days following such notice, Tenant shall immediately
cease operating the equipment or portion thereof causing such interference.
Tenant shall not perform any maintenance, repairs, alterations or other work on
the Permitted Equipment in any manner that disrupts or interferes with the use
of the Building by Landlord or by other tenants or licensees of Landlord. Tenant
shall not make any improvement or alteration or take any other action that
affects the integrity of the roof of the Building. Tenant shall be responsible
for any damage, which Tenant or its agents or invitees may cause to the roof.
               (c) Tenant shall cooperate with Landlord with respect to any and
all maintenance and/or repair work performed by Landlord on or to the roof
(collectively, “Roof Work”) during the term, as the same may be extended. In
connection with such cooperation, Tenant shall temporarily move and/or relocate,
at Landlord’s sole cost and expense, any and all portions of the Permitted
Equipment and Tenant’s improvements on or to the portion of the Antenna Space
located on the roof to the extent and for the duration reasonably necessary to

10



--------------------------------------------------------------------------------



 



accommodate any Roof Work. Landlord shall notify Tenant not less than fifteen
(15) business days prior to the commencement of any Roof Work. Landlord shall
use commercially reasonable efforts to prevent any interference with or to the
use and operation of the Permitted Equipment by Tenant during the performance of
any Roof Work. In the event that Landlord desires to remodel, improve or
otherwise alter the Building so as to require the relocation of the Permitted
Equipment, then upon sixty (64) days prior notice to Tenant, Tenant shall
cooperate with Landlord in relocating the Permitted Equipment provided that
(a) such relocation is at Landlord’s expense, and (b) such relocation does not
have any adverse effect on the continued operation of the Permitted Equipment.
               (d) Upon termination of this Lease, Tenant shall (a) remove all
of the Permitted Equipment and any and all other equipment, fixtures and
personal property of Tenant from the Antenna Space, (b) repair any damage caused
by such removal, and (c) surrender the Antenna Space to Landlord free and clear
of all debris.
          5.8 Furniture. In connection with Landlord’s delivery of the Premises
to Tenant, Landlord shall deliver the Premises to Tenant with those certain
items of moveable furniture and furniture systems located in the office
portion(s) of the Premises as of the Effective Date (collectively, “Furniture”).
Landlord does hereby grant, sell, convey, transfer and deliver all of Landlord’s
rights, title and interests in and to the Furniture to Tenant. Tenant shall
accept the Furniture in its current “AS-IS,” “WHERE-IS,” condition, without any
representation or warranty by Landlord, except that Landlord warrants that it
has not directly encumbered the Furniture with any monetary liens. Tenant shall,
at all times during the Term, at Tenant’s own expense, maintain and keep the
Furniture in good order, repair and condition. Tenant shall be responsible for
the removal of the Furniture upon the expiration or earlier termination of this
Lease.
     6. Maintenance, Repairs, Alterations and Additions.
          6.1 Landlord’s Maintenance Obligation.
               (a) Subject to the provisions of Section 8 and 13 below, and
except for damage caused by any act or omission of Tenant, or Tenant’s
employees, agents, contractors or invitees (unless such repair is of the type
that would be covered by the insurance Landlord is required to maintain under
this Lease in which case Tenant shall not be obligated to reimburse Landlord
therefor), Landlord shall keep the foundation, roof, and structural and exterior
walls of the Building in good order, condition and repair. Landlord shall not be
obligated to maintain or repair any Building Systems, or any windows, doors,
plate glass or the surfaces of walls within or making up any part of the
Premises. Tenant shall promptly report in writing to Landlord any defective
condition known to it which Landlord is required to repair at its own expense.
Tenant waives the benefit of any present or future law which provides Tenant the
right to repair the Premises or Property at Landlord’s expense (but Tenant shall
have the self help rights provided in Section 6.1(b) below). If as a direct
result of any maintenance or repair work performed by Landlord pursuant to this
Section 6.1(a) or any other work performed by Landlord on or within the Premises
(except in connection with the provisions of Section 6.2 below), Tenant is
prevented from using and does not use the Premises or any portion thereof and
(“Abatement Event”), Tenant shall give Landlord notice (“Abatement Notice”) of
any such Abatement

11



--------------------------------------------------------------------------------



 



Event, and if such Abatement Event continues beyond the “Eligibility Period” (as
defined below), then the Base Rent shall be abated entirely or reduced, as the
case may be, after expiration of the Eligibility Period for such time that
Tenant continues to be so prevented from using and does not use the Premises or
a portion thereof, in the proportion that the square footage of that portion of
the Premises that Tenant is prevented from using and does not use bears to the
total square footage of the Premises. The term “Eligibility Period” shall mean a
period of five (5) consecutive business days after Landlord’s receipt of any
Abatement Notice.
               (b) Notwithstanding anything to the contrary set forth in this
Section 6.1, if Tenant provides written notice to Landlord of the need for
repairs and/or maintenance which are Landlord’s obligation to perform under
Section 6.1(a) above, and Landlord fails to undertake such repairs and/or
maintenance within a reasonable period of time, given the circumstances, after
receipt of such notice (but in no event earlier than ten (10) days after receipt
of such notice except in cases where there is an immediate threat of material
and substantial property damage or immediate threat of bodily injury, in which
case such shorter period of time as is reasonable under the circumstances), then
Tenant may proceed to undertake such repairs and/or maintenance upon delivery of
an additional three (3) business days’ notice to Landlord that Tenant is taking
such required action (or no additional notice in the event of an emergency which
threatens life or where there is imminent danger to property or a possibility
that a failure to take immediate action could cause a material, adverse
disruption in Tenant’s normal and customary business activities). If such
repairs and/or maintenance were required under the terms of this Lease to be
performed by Landlord and are not performed by Landlord prior to the expiration
of such three (3) business day period (or the initial notice and repair period
set forth in the first sentence of this Section 6.1(b) in the event of
emergencies where no second notice is required) (“Outside Repair Period”), then
Tenant shall be entitled to reimbursement by Landlord of Tenant’s actual,
reasonable, and documented costs and expenses in performing such maintenance
and/or repairs. Such reimbursement shall be made within thirty (30) days after
Landlord’s receipt of Tenant’s invoice of such costs and expenses, and if
Landlord fails to so reimburse Tenant within such thirty (30) day period, then
Tenant shall be entitled to offset against the Rent payable by Tenant under this
Lease the amount of such invoice; provided, however, that notwithstanding the
foregoing to the contrary, if (i) Landlord delivers to Tenant prior to the
expiration of the Outside Repair Period described above, a written, reasonably
particularized, objection to Tenant’s right to receive any such reimbursement
based upon Landlord’s good faith claim that such action did not have to be taken
by Landlord pursuant to the terms of this Lease, or (ii) Landlord delivers to
Tenant, within thirty (30) days after receipt of Tenant’s invoice, a written
objection to the payment of such invoice based upon Landlord’s good faith claim
that such charges are excessive (in which case, Landlord shall reimburse Tenant,
within such thirty (30) day period, the amount Landlord contends would not be
excessive), then Tenant shall not be entitled to such reimbursement or offset
against Rent, but Tenant, as its sole remedy, may notify Landlord that Tenant
elects to resolve the dispute pursuant to binding arbitration under the auspices
of JAMS (or any successor organization) in San Diego County, California
according to the then rules for commercial arbitration for such organization. In
the event Tenant undertakes such repairs and/or maintenance, and such work will
affect the Building Systems, any structural portions of the Building, any areas
outside the Building and/or the exterior appearance of the Building (or any
portion thereof), Tenant shall use only those unrelated third party contractors
used by Landlord in the Building for such work unless such contractors are
unwilling or unable to perform such work at competitive prices, in which event
Tenant may utilize the services of

12



--------------------------------------------------------------------------------



 



any other qualified contractor which normally and regularly performs similar
work in comparable first-class office buildings located in the vicinity of the
Building. Tenant shall comply with the other terms and conditions of this Lease
if Tenant takes the required action, except that Tenant is not required to
obtain Landlord’s consent for such repairs.
          6.2 Tenant’s Maintenance Obligations. Except as provided in Section
6.1 above, and Sections 8 and 13 below, Tenant shall keep all portions of the
Premises (including systems and equipment, the Parking Area and the exterior
access ways), and Building Systems in working order, condition and repair
(including repainting and refinishing, as needed) during the Term. Tenant shall
maintain a preventive maintenance contract providing for the regular inspection
and maintenance of the heating and air conditioning system by a heating and air
conditioning contractor, and such contract and contractor shall be subject to
reasonable approval by Landlord. In addition, except as provided in Section 6.1
above, and Sections 8 and 13 below, Tenant shall keep all portions of the
Building and the 5870 Facilities (together, the “5870 Property”) (including
systems and equipment, the Parking Area, the exterior access ways and
landscaping) in working order, condition and repair (including repainting and
refinishing, as needed) during the Term. If any portion of the 5870 Property, or
any system or equipment in the 5870 Property, that Tenant is obligated to repair
cannot be repaired or restored, Tenant shall promptly replace such portion of
the 5870 Property or system or equipment, regardless of whether the benefit of
such replacement extends beyond the Term. Tenant shall fulfill all of Tenant’s
obligations under this Section 6.2 at Tenant’s sole cost and expense. If Tenant
shall fail to maintain, repair or make replacements to the Premises or the 5870
Property as required by this Section 6.2 within a reasonable period of time,
given the circumstances, after receipt of notice from Landlord (but in no event
earlier than ten (10) days after receipt of such notice except in cases where
there is an immediate threat of material and substantial property damage or
immediate threat of bodily injury, in which case such shorter period of time as
is reasonable under the circumstances), Landlord may enter the Premises or any
other portions of the 5870 Property and perform such maintenance or repair
(including replacement, as needed) on behalf of Tenant. In such case, Tenant
shall reimburse Landlord for all costs reasonably incurred in performing such
maintenance, repair or replacement within ten (10) business days following the
payment of such costs by Landlord. Upon expiration of the Term or earlier
termination of the Lease, Tenant shall surrender the Premises to Landlord with
all Building Systems in working order.
          6.3 Alterations and Additions.
               (a) Tenant shall have the right to construct improvements on and
within the Premises (“Initial Alterations”) as provided below in this Section
6.3(a). Prior to the commencement of construction of the Initial Alterations,
Tenant shall submit to Landlord for its approval (which shall not be
unreasonably withheld or delayed and shall be deemed approved if Landlord does
not respond within ten (10) business days after such submission) detailed
construction drawings and specifications for the Initial Alterations and the
identity of the general contractor selected by Tenant to construct the Initial
Alterations. Landlord’s approval of the general contractor to perform the
Initial Alterations shall not be considered unreasonably withheld if any such
general contractor (i) does not have trade references reasonably acceptable to
Landlord, (ii) does not maintain insurance as required pursuant to the terms of
this Lease, (iii) does not have the ability to be bonded for the work in an
amount of no less than $1,000,000.00,

13



--------------------------------------------------------------------------------



 



or (iv) is not licensed as a contractor in the State of California. Tenant shall
construct or cause the construction of the Initial Alterations in full
compliance with Applicable Laws, including, without limitation, all applicable
building and electrical code requirements. The Allowance shall be paid to Tenant
or, at Landlord’s option, to the order of the general contractor constructing
the Initial Alterations, within thirty (30) days following completion of the
construction of the Initial Alterations and receipt by Landlord of (1) invoices
covering all labor and materials expended and used in the Initial Alterations;
(2) a sworn contractor’s affidavit from the general contractor and a request to
disburse from Tenant containing an approval by Tenant of the work completed;
(3) unconditional lien releases from the general contractor and all
subcontractors; (4) as-built drawings for the Initial Alterations (if
applicable); and (5) the certification of Tenant and its architect that the
Initial Alterations have been installed in a good and workmanlike manner in
accordance with the approved plans, and in accordance with Applicable Laws. The
Allowance shall be disbursed in the amount reflected on the invoices meeting the
requirements above. Notwithstanding anything in this Lease to the contrary,
Landlord shall not be obligated to disburse any portion of the Allowance during
the continuance of any uncured default under the Lease, and Landlord’s
obligation to disburse shall only resume when and if such default is cured. In
the event that Tenant does not use the entire Allowance for the Initial
Alterations, Landlord shall pay Tenant the unused portion of the Allowance
within thirty (30) days after Tenant’s request therefor (provided that each of
the conditions precedent to disbursement of the Allowance have been satisfied
relative to the Initial Alterations).
               (b) Except for the Initial Alterations, Tenant shall not, without
Landlord’s prior written consent, make any alterations or additions in, on or to
the Premises. Landlord’s consent to any such alterations or additions shall not
be unreasonably withheld; provided, however, Landlord may withhold its consent
in its sole and absolute discretion with respect to any additions or alterations
that would affect the structural portions of the Building or any Building
Systems, or which can be seen from the exterior of the Premises. Notwithstanding
the foregoing, however, Tenant shall have the right to make alterations and/or
additions in, on or to the Premises that do not affect the structural portions
of the Building or any Building Systems and do not cost in excess of Thirty
Thousand and 00/100 Dollars ($30,000.00) in each instance (“Permitted
Alterations”), provided that (i) Tenant shall deliver notice to Landlord not
less than five (5) days prior to making any such Permitted Alterations to allow
Landlord to post notices of non responsibility and (ii) any such Permitted
Alterations shall comply with Applicable Laws. Within thirty (30) days following
the construction of any alterations and/or additions in, on or to the Premises
made by Tenant pursuant to this Section 6.3(a), Tenant shall provide Landlord
with copies of “as-built” drawings for such alterations and/or additions (if
applicable). In the event that such drawings are not provided to Landlord within
such thirty (30) day period, Landlord shall have no obligation to repair or
restore any such alterations and/or additions under this Lease in the event of
any casualty to the Premises. Tenant shall have no obligation to remove any or
all alterations or additions made to the Premises or the Building or the
associated land or other improvements, including but not limited to the Initial
Alterations and any Permitted Alterations. Should Landlord permit Tenant to make
any alterations or additions, Tenant shall use only contractors expressly
approved by Landlord (which approval shall not be unreasonably withheld and
shall be deemed approved if Landlord does not respond within five (5) business
days after request). Such contractors shall carry liability and such other
insurance of a type and in such reasonable amounts as Landlord shall reasonably
require, naming Tenant, Landlord, Landlord’s asset manager and property manager
and any other party Landlord reasonably specifies as

14



--------------------------------------------------------------------------------



 



additional insureds. Before commencing the work, such contractors shall furnish
Landlord with certificates of insurance evidencing such coverage. Tenant shall
also maintain a policy of “builder’s risk” insurance coverage for such work
naming Landlord, Landlord’s property manager and any other party Landlord
reasonably specifies as additional insureds, and Tenant shall provide to
Landlord a certificate evidencing such coverage prior to commencing such work.
Should Tenant make any alterations or additions without the prior approval of
Landlord, or use a contractor not expressly approved by Landlord, Landlord may,
at any time during the Term of this Lease, require that Tenant remove any part
or all of the same.
               (c) Any alterations or additions in or about the Premises that
Tenant shall desire to make (other than Permitted Alterations) shall be
presented to Landlord in written form, with proposed detailed plans (which plans
shall be deemed approved if Landlord does not reply within twenty (20) days
after submission of such plans to Landlord). If Landlord consents to such
alteration or addition, the consent shall be deemed conditioned upon Tenant
acquiring a permit (if required) to do so from the applicable government
agencies, furnishing a copy thereof to Landlord prior to the commencement of the
work, compliance by Tenant with all conditions of said permit in a prompt and
expeditious manner, and compliance by Tenant with Landlord’s commercially
reasonable construction rules and regulations and scheduling requirements. If
Landlord does not approve of any such plans submitted by Tenant, Landlord shall
set forth in writing the reasons for such disapproval.
               (d) Tenant shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Tenant at or for use in
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises, the Building, or any interest therein.
               (e) Tenant shall give Landlord not less than ten (10) days notice
prior to the commencement of any work in or about the Premises by Tenant and
Landlord shall have the right to post notices of non-responsibility in or on the
Premises and the Building. If Tenant, in good faith, contests the validity of
any lien, claim or demand regarding the work, then Tenant shall, at its sole
expense, defend itself and Landlord and its agents against the same and shall
pay and satisfy any adverse judgment that may be rendered thereon before the
enforcement thereof against Landlord or its agents or the Premises, the
Building, upon the condition that if Landlord shall require, Tenant shall
furnish to Landlord a surety bond satisfactory to Landlord in an amount equal to
such contested lien claim or demand indemnifying Landlord against liability for
the same and holding the Premises, the Building free from the effect of such
lien or claim. In addition, Landlord may require Tenant to pay Landlord’s
reasonable attorneys’ fees and costs in participating in such action if Landlord
decides it is in Landlord’s best interest to participate.
               (f) All alterations and additions shall be done in a good,
workmanlike, manner with good quality materials and shall be the property of
Landlord and remain upon and be surrendered with the Premises at the expiration
of the Term, unless Landlord requires their removal pursuant to Section 6.3(a)
above. Any trade fixtures installed and paid for by Tenant may be removed by
Tenant during the Term of this Lease and shall upon demand by Landlord be
removed upon expiration of the Term. Tenant shall in all events promptly repair
any damage caused by removal of trade fixtures. On or prior to the expiration or
termination of this Lease,

15



--------------------------------------------------------------------------------



 



Tenant shall remove any and all alterations and additions that are designated by
Landlord to be removed, as provided in this Section 6.3 above, at Tenant’s sole
cost and expense.
               (g) Tenant shall provide Landlord with “as-built” plans and
specifications for any alterations or additions (if applicable).
          6.4 Utility Additions. Tenant may install new or additional utility
facilities throughout the Building, including, but not by way of limitation,
such utilities as plumbing, electrical systems, communication systems, and fire
protection and detection systems, so long as such installations do not have any
material and adverse effect on the Building and are installed pursuant to
Section 6.3 above.
          6.5 Security System. Tenant may, in accordance with Section 6 hereof
and at its own expense, install its own security system (“Tenant’s Security
System”) in the Premises; provided, however, that Tenant shall obtain Landlord’s
prior consent with respect to the plans and specifications for Tenant’s Security
System (which consent shall not be unreasonably withheld, conditioned or
delayed), and shall coordinate the installation and operation of Tenant’s
Security System with Landlord to assure that Tenant’s Security System is
reasonably compatible with the Building Systems. Tenant shall be solely
responsible, at Tenant’s sole cost and expense, for the monitoring, operation,
maintenance, repair, replacement and removal of Tenant’s Security System.
     7. Insurance; Indemnity.
          7.1 Liability Insurance-Tenant. Tenant shall at Tenant’s expense,
obtain and keep in force during the Term of this Lease (and any period prior to
the Term of the Lease during which Tenant enters the Premises to conduct any
fixturization or improvement work, and any period of occupancy after the Term of
the Lease) a policy of Commercial General Liability Insurance, or equivalent,
with limits of not less than Two Million Dollars ($2,000,000.00) per occurrence
of death, bodily injury, personal injury and property damage combined (including
$100,000 fire legal liability (each loss)) or in a greater amount as reasonably
determined by Landlord and shall insure Tenant, with Landlord, BioMed Realty,
L.P., BioMed Realty Trust, Inc. and Landlord’s property manager and any other
party Landlord specifies as additional insureds, against liability arising out
of the use, occupancy and/or maintenance of the Premises. Such insurance shall
include a Broad Form Commercial General Liability Endorsement covering the
insuring provisions of this Lease and the performance by Tenant of the indemnity
obligations provided in Section 7.7 below. Compliance with the above requirement
shall not, however, limit the liability of Tenant hereunder.
          7.2 Liability Insurance-Landlord. Landlord shall obtain and keep in
force during the Term of this Lease a policy of Commercial General Liability
Insurance, in such amounts and with such coverage against such other risks as is
consistent with landlords of comparable buildings located in the vicinity of the
Building, in such amounts as Landlord deems advisable from time to time,
insuring Landlord, but not Tenant, with respect to the Building. Any costs
incurred by Landlord pursuant to this Section 7.2 shall constitute a portion of
Operating Expenses.

16



--------------------------------------------------------------------------------



 



          7.3 Property Insurance-Tenant. Tenant shall, at Tenant’s expense,
obtain and keep in force during the Term of this Lease, fire and extended
coverage insurance, with vandalism and malicious mischief, and sprinkler leakage
endorsements, in an amount sufficient to cover the full replacement cost, as the
same may exist from time to time, of all of Tenant’s personal property, fixtures
and equipment in the Premises and the Building.
          7.4 Property Insurance-Landlord. Landlord shall obtain and keep in
force during the Term of this Lease a policy or policies of insurance covering
loss or damage to the Building, including any casualty to the Building Systems
and any common areas, but not Tenant’s personal property, fixtures or equipment,
for the full replacement value of the Building and any common areas providing
protection against perils included within the classification “Fire and Extended
Coverage,” together with insurance against sprinkler damage (if applicable),
vandalism and malicious mischief. Landlord, subject to availability thereof,
shall further insure, if Landlord deems it appropriate or if required by
applicable law, coverage against flood, environmental hazard, earthquake, loss
or failure of building equipment, rental loss during the period of repairs or
rebuilding, workmen’s compensation insurance and fidelity bonds for employees
employed to perform services and such other perils as Landlord deems advisable
from time to time or may be required by a lender having a lien on the Building.
Tenant will not be named in any such policies carried by Landlord and shall have
no right to any proceeds therefrom. Notwithstanding the foregoing, Landlord may,
but shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building. The policies required by Sections
7.2 and 7.4 shall contain such deductibles as Landlord or its lender may
determine. Tenant shall not do or permit to be done anything which shall
invalidate the insurance policies carried by Landlord. Tenant shall pay the
entirety of any increase in any insurance premium for the Premises over what it
was immediately prior to the commencement of the Term of the Lease if the
increase is specified by Landlord’s insurance carrier as being caused by the
nature of Tenant’s occupancy or any act or omission of Tenant, or Tenant’s
invitees. Any costs incurred by Landlord pursuant to this Section 7.4 shall
constitute a portion of Operating Expenses.
          7.5 Insurance Policies. All of Tenant’s insurance policies required
under this Section 7 shall (a) designate Landlord, BioMed Realty, L.P., BioMed
Realty Trust, Inc., and Landlord’s property manager, if any, and any other party
that Landlord specifies, as additional insureds (other than with respect to
Tenant’s property damage insurance described in Section 7.3 above), (b) be
primary insurance as to all claims thereunder and provide that any insurance
carried by Landlord is excess and is non-contributing with any insurance
requirement of Tenant, and (c) contain a cross-liability endorsement or
severability of interest clause acceptable to Landlord. Tenant shall deliver to
Landlord copies of all insurance policies required to be maintained by Tenant
under this Section 7 or certificates evidencing the existence and amounts of
such insurance on or before the Commencement Date of this Lease. Such policies
shall be issued by insurers having a rating of A-VII or better in Best’s Key
Rating Guide. No such policy shall be cancelable or subject to reduction of
coverage or other modification except after thirty (30) days prior written
notice to Landlord (except in the event of non-payment of premium, in which case
ten (10) days written notice shall be given). Tenant shall, at least ten
(10) days prior to the expiration of such policies, furnish Landlord with
renewals thereof. Tenant agrees that if Tenant does not take out and maintain
the insurance required under this Section 7, Landlord may

17



--------------------------------------------------------------------------------



 



(but shall not be required to) procure said insurance on Tenant’s behalf and at
its cost to be paid by Tenant as Additional Rent.
          7.6 Waiver of Subrogation. Tenant and Landlord each hereby release and
relieve the other (and Landlord’s property manager, if any), and waive their
entire right of recovery against the other (and Landlord’s property manager, if
any), for direct and/or consequential loss or damage arising out of or incident
to the perils required by this Lease to be covered by property insurance carried
by such party, whether due to the negligence of Landlord or Tenant or their
agents, employees, contractors and/or invitees. All property insurance policies
required under this Lease shall be endorsed to provide for such waivers of
subrogation.
          7.7 Indemnity. Tenant shall defend, indemnify and hold harmless
Landlord and its agents, members, partners and employees, from and against any
and all claims for damage to the person or property of anyone or any entity to
the extent arising from Tenant’s use or occupancy of the Premises and Building,
and shall further defend, indemnify and hold harmless Landlord from and against
any and all claims, costs and expenses to the extent arising from any breach or
default in the performance of any obligations on Tenant’s part to be performed
under the terms of this Lease, or arising from any act or omission of Tenant, or
any of Tenant’s agents, contractors, employees, or invitees, and from and
against all costs, attorneys’ fees, expenses and liabilities incurred by
Landlord as the result of any such use, conduct, activity, work, things done,
permitted or suffered, breach, default or negligence, and in dealing therewith,
including but not limited to the defense or pursuit of any claim or any action
or proceeding involved therein. In the event that any action or proceedings is
brought against Landlord by reason of any such matters, Tenant upon notice from
Landlord shall defend the same at Tenant’s expense by counsel reasonably
satisfactory to Landlord (provided that any counsel designated by any insurer of
Tenant shall be deemed satisfactory to Landlord) and Landlord shall cooperate
with Tenant in such defense. Landlord need not have first paid any such claim in
order to be indemnified. Notwithstanding the foregoing, Tenant’s indemnification
obligations provided in this Section 7.7 shall not apply to any claim to the
extent arising out of the negligence or intentional acts of Landlord or of any
of its agents, contractors or employees. Tenant, as a material part of the
consideration to Landlord, hereby assumes all risk of damage to property of
Tenant or any damage to any portion of the Initial Alterations or any
alterations or fixtures in the Premises, or injury to persons, in, upon or about
the Building arising from any cause and Tenant hereby waives all claims in
respect thereof against Landlord except to the extent arising from the
negligence or intentional acts of Landlord or any of its agents, contractors or
employees. Except for injury or damage arising from the negligence or willful
misconduct of Tenant or its agents, employees or contractors, Landlord shall
defend, indemnify and hold harmless Tenant and Tenant’s agents, members,
partners and employees from and against any and all claims, liabilities,
obligations, penalties, causes of action, liens, damages, costs and expenses
(including, without limitation, attorneys’ fees and expenses) to the extent
arising, claimed or incurred against or by Tenant from any matter or thing
arising from (a) any negligent or willful misconduct of Landlord, Landlord’s
agents, employees or contractors, or (b) Landlord’s breach of this Lease. The
provisions of this Section 7.7 shall survive the expiration or termination of
this Lease.
          7.8 Exemption of Landlord from Liability. Except to the extent
resulting from or arising out of the gross negligence or intentional acts of
Landlord or any of its agents, contractors

18



--------------------------------------------------------------------------------



 



or employees, Tenant hereby agrees that Landlord shall not be liable for injury
to Tenant’s business or any loss of income therefrom or for loss of or damage to
the goods, wares, merchandise or other property of Tenant, Tenant’s employees,
invitees, customers, or any other person in or about the Premises or the
Building, nor shall Landlord be liable for injury to the person of Tenant,
Tenant’s employees, agents or contractors, whether such damage or injury is
caused by or results from theft, fire, steam, electricity, gas, water or rain,
or from the breakage, leakage, obstruction or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures,
or from any other cause, whether said damage or injury results from conditions
arising upon the Premises or upon other portions of the Building, or from other
sources or places, or from new construction or the repair, alteration or
improvement of any part of the Building, or of the equipment, fixtures or
appurtenances applicable thereto, and regardless of whether the cause of such
damage or injury or the means of repairing the same is inaccessible. Landlord
shall not be liable for any damages arising from any act or neglect of any other
tenant, occupant or user of the Building, nor from the failure of Landlord to
enforce the provisions of any other lease of any other tenant of the Building.
          7.9 No Representation of Adequate Coverage. Landlord makes no
representation that the limits or forms of coverage of insurance specified in
this Section 7 are adequate to cover Tenant’s property or obligations under this
Lease.
          7.10 Evidence of Insurance. Landlord and Tenant shall each furnish to
the other, upon request from time to time, certificates evidencing that any
insurance policies required hereunder are being maintained and/or certified
copies of any such policies.
     8. Damage or Destruction.
          8.1 Repair of Damage to Premises by Landlord. Tenant shall promptly
notify Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, and subject to
all other terms of this Section 8, restore the Premises. Such restoration shall
be to substantially the same condition of the Premises prior to the casualty,
except for modifications required by zoning and building codes and other laws or
by the holder of a mortgage or deed of trust on the Premises, or the lessor of a
ground or underlying lease with respect to the Premises, or any other
modifications deemed desirable by Landlord, provided that access to the Premises
shall not be materially impaired. In connection with such repairs and
replacements, Landlord shall, prior to the commencement of construction, submit
to Tenant, for Tenant’s review and approval (which Tenant shall not unreasonably
withhold, condition or delay), all plans, specifications and working drawings
relating thereto, and Landlord shall select the contractors to perform such
improvement work. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from such damage or the repair thereof; provided however, that if such
fire or other casualty shall have damaged the Premises to the extent that
Tenant’s occupancy is materially impaired, and if such damage is not the result
of the negligence or willful misconduct of Tenant or Tenant’s employees,
contractors, licensees, or invitees, Landlord shall allow Tenant a proportionate
abatement of Base Rent and Operating Expenses during the time and to the extent
that the Premises are unfit for occupancy for the purposes permitted under this
Lease, and not

19



--------------------------------------------------------------------------------



 



occupied by Tenant as a result thereof. In the event of a fire or other
casualty, Tenant will have no responsibility for rebuilding and/or restoring any
common areas.
          8.2 Landlord’s Option to Repair. Notwithstanding the provisions of
Section 8.1 above, Landlord may elect not to rebuild and/or restore the Premises
and instead terminate this Lease by notifying Tenant in writing of such
termination within sixty (60) days after the date of damage, such notice to
include a termination date giving Tenant ninety (90) days to vacate the
Premises, but Landlord may so elect only if the Building shall be damaged by
fire or other casualty or cause, whether or not the Premises are affected, and
one or more of the following conditions is present: (a) material repairs cannot
reasonably be completed within one hundred eighty (180) days of the date of
damage (when such repairs are made without the payment of overtime or other
premiums); (b) the holder of any mortgage or deed of trust on the Premises, or
the lessor of a ground or underlying lease with respect to the Premises shall
require that the insurance proceeds or any portion thereof be used to retire the
mortgage debt, or shall terminate the ground or underlying lease, as the case
may be; or (c) the damage is not fully covered, except for deductible amounts,
by Landlord’s insurance policies. Notwithstanding the foregoing, if thirty
percent (30%) or more of the Premises are damaged by fire or other casualty or
cause and do take longer than one hundred eighty (180) days to repair from the
date of the casualty, Tenant shall be entitled to terminate this Lease by
written notice to Landlord.
          8.3 Termination Right. If Landlord does not elect to terminate this
Lease pursuant to Landlord’s termination right as provided in Section 8.2 above
and (a) the damage constitutes a “Tenant Damage Event” (as defined below), and
(b) the repair of such damage cannot, in the reasonable judgment of Landlord, be
completed within one hundred eighty (180) days after being commenced, then
Tenant may elect, no earlier than sixty (60) days after the date of the damage
and not later than ninety (90) days after the date of such damage, to terminate
this Lease by written notice to Landlord effective as of the date specified in
the notice, which date shall not be less than thirty (30) days nor more than
sixty (60) days after the date such notice is given by Tenant. As used herein, a
“Tenant Damage Event” shall mean damage to all or any part of the Premises by
fire or other casualty, which damage materially interferes with Tenant’s use of
or access to the Premises and would entitle Tenant to an abatement of Rent
pursuant to Section 8.1 above.
          8.4 Damage Near End of Term. In the event that the Premises are
destroyed or damaged to any substantial extent during the last twelve
(12) months of the Term of this Lease, then notwithstanding anything contained
in this Section 8 and in addition to any termination rights that Landlord may
have pursuant to Section 8.2, Landlord and Tenant shall have the option to
terminate this Lease by giving written notice to the other party of the exercise
of such option within sixty (60) days after such damage or destruction, in which
event this Lease shall cease and terminate as of the date of such notice. Upon
any such termination pursuant to this Section 8.4, Tenant shall pay the Rent,
properly apportioned up to such date of termination (but subject to the
abatement provisions in Section 8.1 above), and both parties hereto shall
thereafter be freed and discharged of all further obligations hereunder, except
as provided for in provisions of this Lease which by their terms survive the
expiration or earlier termination of this Lease.
          8.5 Waiver of Statutory Provisions. The provisions of this Lease,
including this Section 8, constitute an express agreement between Landlord and
Tenant with respect to any and

20



--------------------------------------------------------------------------------



 



all damage to, or destruction of, all or any part of the Premises or any other
portion of the Building, and any statute or regulation of the State of
California, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any other statute or regulation, now or hereafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises, the Building or any other portion of the Building.
     9. Taxes.
          9.1 Payment of Taxes. Except as otherwise provided in Section 3.3
above, Tenant shall pay the Real Property Taxes applicable to the Premises
during the Lease Term. Payments of annual Real Property Taxes shall be estimated
by Landlord and shall be due and payable monthly on the same date as monthly
payments of Base Rent. Within sixty (60) days after the expiration of each
calendar year, Landlord shall provide Tenant with a statement showing the actual
amount of Real Property Taxes payable for the prior calendar year. If the
estimated payments of Real Property Taxes made by Tenant for such prior year
pursuant to this Section 9.1 are less than or exceed the actual Real Property
Taxes for such prior year as shown in any statement of actual Real Property
Taxes provided by Landlord, then Tenant’s account shall be adjusted to reflect
the amounts due. All deficiencies shall be payable upon receipt of invoice and
all overpayments made by Tenant shall be applied as a credit by Landlord to the
next installment of Real Property Taxes. Failure of Landlord to timely furnish
any statement of Real Property Taxes for any period during the Term of this
Lease shall not relieve Tenant from paying Real Property Taxes pursuant to this
Section 9.1 nor prejudice Landlord from enforcing its rights under this Section
9.1. If any Real Property Taxes to be paid by Tenant shall cover any period of
time prior to or after the expiration or sooner termination of the Term, such
Real Property Taxes shall be equitably prorated to cover only the period of time
within the applicable tax fiscal year this Lease is in effect, and Landlord
shall reimburse Tenant for any overpayment after such proration.
          9.2 Definition of “Real Property Taxes”. As used herein, the term
“Real Property Taxes” shall include any form of real estate tax or assessment,
general, special, ordinary or extraordinary, any assessment district charge
pursuant to any existing or future assessment district, and any license fee,
commercial rental tax, improvement bond or bonds, levy or tax (other than
inheritance, income, franchise or estate taxes) imposed on the Premises or any
portion thereof by any authority having the direct or indirect power to tax,
including any city, county, state or federal government, or any school,
agricultural, sanitary, fire, street, drainage or other improvement district
thereof, as against any legal or equitable interest or Landlord in the Premises
or in any portion thereof, as against Landlord’s right to rent or other income
therefrom, and as against Landlord’s business of leasing the Premises. The term
“Real Property Taxes” shall also include any tax, fee, levy, assessment or
charge (i) in substitution of, partially or totally, or as a supplement to any
tax, fee, levy, assessment or charge included within the definition of “Real
Property Taxes” above or (ii) which is imposed by reason of this transaction,
any modifications or changes hereto. Notwithstanding the foregoing, Real
Property Taxes shall not include fines, penalties or interest assessed against
Landlord by the taxing authority. In the event Landlord receives a refund or
other return of Real Property Taxes (including any award received as a result of
Landlord’s successful protest of the amount of Real Property Taxes) for which

21



--------------------------------------------------------------------------------



 



Tenant previously paid Landlord, then such refunded amount (less the costs
incurred by Landlord in obtaining such refund) shall be applied to reduce the
amount of Real Property Taxes for the calendar year in which such refunded
amount is received prior to calculating Tenant’s payment of Real Property Taxes
for such calendar year.
          9.3 Joint Assessment. If Tenant’s personal fixtures, the taxes for
which are to be paid separately by Tenant under Sections 9.2 or 9.4, are not
separately assessed, Tenant’s portion of that tax shall be equitably determined
by Landlord from the respective valuations assigned in the assessor’s work
sheets or such other information (which may include the cost of construction) as
may be reasonably available. Landlord’s reasonable determination thereof, in
good faith, shall be conclusive.
          9.4 Personal Property Taxes. Tenant shall pay prior to delinquency all
taxes assessed against and levied upon trade fixtures, furnishings, equipment
and all other personal property of Tenant contained in the Premises or
elsewhere. If any of Tenant’s said personal property shall be assessed with
Landlord’s real property, Tenant shall pay to Landlord the taxes attributable to
Tenant within thirty (30) days after receipt of a written statement setting
forth the taxes applicable to Tenant’s property.
          9.5 Right to Contest. Following Tenant’s request therefor, with
respect to any Real Property Taxes imposed against the real property underlying
the Building, Tenant shall have the right, at Tenant’s sole cost and expense, to
reasonably file with or against the taxing authority imposing such Real Property
Taxes (but not against Landlord) a protest or challenge of the validity of any
such Real Property Taxes imposed, provided that: (i) Tenant shall timely file
and diligently pursue such protest or challenge and keep Landlord apprised in
writing of the status thereof (and Landlord shall have the right to participate
in any such protest or challenge); and (ii) the existence of the protest or
challenge will not subject Landlord or the real property underlying the Building
to any interest, fines, penalties or any costs whatsoever nor prevent the
exercise by Landlord of any right or remedy affecting the Building, the real
property or Landlord. Landlord shall provide Tenant with notice of any increase
in Real Property Taxes assessed against such real property promptly after
Landlord receives a tax bill evidencing such increase.
          9.6 Installments. All assessments of Real Property Taxes which are not
specifically charged to Tenant because of what Tenant has done, which can be
paid by Landlord in installments without the imposition of fees, penalties or
interest, shall be paid by Landlord in the maximum number of installments that
are permitted by law without the imposition of fees, penalties or interest;
provided, however, that if the prevailing practice in buildings comparable to
the Building in the vicinity of the Building is to pay such assessments on an
earlier basis, and Landlord pays on such earlier basis, such assessments shall
be included in Real Property Taxes as paid by Landlord.
     10. Utilities. Electricity service, water, sewer and gas service (if
required by Tenant) to the Building shall be separately metered at Landlord’s
sole cost and expense. Landlord shall also pay for connection fees related to
such utilities. Tenant shall pay for all of the actual use thereof. There shall
be no abatement of Rent and Landlord shall not be liable in any respect
whatsoever for the inadequacy, stoppage, interruption or discontinuance of any
utility or service

22



--------------------------------------------------------------------------------



 



due to riot, strike, labor dispute, breakdown, accident, repair or other cause
beyond Landlord’s reasonable control or due to laws or cooperation with
governmental requirements.
     11. Assignment and Subletting.
          11.1 Landlord’s Consent Required. Tenant shall not sell, assign,
mortgage, pledge, hypothecate, encumber or otherwise transfer this Lease or any
interest herein, and shall not sublet the Premises or any portion thereof,
without the prior written consent of Landlord in each instance (which shall not
be unreasonably withheld, conditioned or delayed) and any attempt to do so
without such consent shall be voidable at Landlord’s election (all of the
foregoing are hereafter sometimes referred to collectively as “Transfers” and
any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a “Transferee”). The parties hereby agree that it shall
be reasonable for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply, without limitation as to other reasonable
grounds for withholding consent:
               (a) Tenant is in material default under the Lease beyond any
applicable cure period (as defined in Section 12.1);
               (b) the Transferee intends to use the portion of the Premises
subject to the Transfer (“Subject Space”) for purposes which are not permitted
under this Lease; or
               (c) the Transfer will result in more than a reasonable and safe
number of occupants per floor within the Subject Space.
Notwithstanding any provision of this Section 11 to the contrary, Tenant shall
have the right to assign the Lease at any time without Landlord’s consent (and
without the application of Sections 11.2 and 11.5 below) (a) to any Affiliate
(as defined below) or any entity which owns or is owned by an Affiliate; (b) any
entity acquiring substantially all of the assets of Tenant; or (c) another
entity in connection with the merger of Tenant with such entity (each a
“Permitted Transfer”), provided that such transaction is not a subterfuge by
Tenant to avoid its obligations under this Lease. For purposes of the Lease,
“Affiliate” shall mean any entity which is controlled by (directly or
indirectly) Tenant, or which controls (directly or indirectly) Tenant, or which
is under common control with Tenant. Tenant shall notify Landlord of any
Permitted Transfer prior to or within ten (10) days after the effective date
thereof. Notwithstanding anything in this Lease to the contrary, provided that
Landlord is a Real Estate Investment Trust, Landlord shall have the right to
withhold its consent to a Transfer if such Transfer would cause Landlord’s
ownership investment in the Building to fail to comply with Section 856(d) of
the Internal Revenue Code (the “Code”) for any of the following reasons: (i) the
rental or other amounts to be paid by the Transferee would be based, in whole or
in part, on the income or profits derived by the business activities of such
Transferee; (ii) Tenant is required to furnish or render any services to such
Transferee with respect to which transfer consideration is required to be paid;
(iii) Tenant is required to manage or operate the portion of the Premises or any
capital additions so transferred, with respect to which transfer consideration
is required to be paid; (iv) the Transferee is a person in which Landlord owns
an interest, directly or indirectly (by applying constructive ownership rules
set forth in Section 856(d)(5) of the Code or any successor statute); or (v) the
Transfer would cause any portion of the amounts to be received by Landlord
pursuant

23



--------------------------------------------------------------------------------



 



to this Lease to fail to qualify as “rents from real property” within the
meaning of Section 856(d) of the Code, or any similar or successor provision
thereto or which could cause any other income of Landlord to fail to qualify as
income described in Section 856(c)(2) of the Code (collectively, the “REIT
Qualification Condition”); provided, however, that in the event of a Permitted
Transfer, Landlord shall have the right, within thirty (30) days following
receipt of the notice from Tenant of such Permitted Transfer to notify Tenant in
writing that such Permitted Transfer does not conform to the REIT Qualification
Condition (specifying in reasonable detail the basis for such asserted
nonconformance) and Tenant shall have thirty (30) days after receipt of such
notice from Landlord to cure such nonconformance, and if not cured within such
thirty (30) day period, such nonconformance shall constitute a default under
Section 12.1 of this Lease entitling Landlord to exercise its rights as provided
in Section 12.2(a) of this Lease.
          11.2 Tenant’s Application. If Tenant desires at any time to enter into
a Transfer, Tenant shall submit to Landlord at least thirty (30) days prior to
the proposed effective date of the Transfer (“Proposed Effective Date”), in
writing, a notice of intent to Transfer (“Transfer Notice”), which Transfer
Notice shall include:
               (a) the Proposed Effective Date, which shall be no less than
thirty (30) days nor more than ninety (90) days after the sending of such
notice;
               (b) the name of the proposed Transferee;
               (c) the nature of the proposed Transferee’s business to be
carried on in the Premises;
               (d) the terms and provisions of the proposed Transfer;
               (e) such information as Landlord may reasonably request
concerning the proposed Transferee, including recent financial statements and
bank references; and
               (f) evidence reasonably satisfactory to Landlord that the
proposed Transferee (if the Transfer involves a transfer of possession) will
immediately occupy and thereafter use the Subject Space for the entire term of
the Transfer.
          11.3 Approval Procedure. If Landlord approves a Transfer, Tenant
shall, prior to the Proposed Effective Date, submit to Landlord an executed
original of the Transfer agreement together with Landlord’s standard form
consent to Transfer for execution by Landlord. No purported Transfer shall be
deemed effective as against Landlord and no proposed Transferee shall take
occupancy unless such consent is so executed by Landlord. If Landlord fails to
approve or disapprove a proposed Transfer within fifteen (15) business days
after request by Tenant, such Transfer shall be deemed approved.
          11.4 Required Provisions. Any and all Transfer agreements shall:
               (a) contain such items as are described in Tenant’s Transfer
Notice under Section 11.2 or as otherwise agreed by Landlord;

24



--------------------------------------------------------------------------------



 



               (b) prohibit further Transfers without Landlord’s consent under
this Section 11;
               (c) impose the same obligations and conditions (including the
same use provisions) on the Transferee as are imposed on Tenant by this Lease
(except as to Rent and Term or as otherwise agreed by Landlord);
               (d) be expressly subject and subordinate to each and every
provision of this Lease;
               (e) have a term that expires on or before the expiration of the
Term of this Lease; and
               (f) provide that Tenant and/or Transferee shall pay Landlord the
amount of any additional costs or expenses incurred by Landlord for repairs,
maintenance or otherwise as a result of any change in the nature of occupancy
caused by the Transfer.
Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer.
          11.5 Fees for Review. Tenant shall pay to Landlord any and all
reasonable costs and expenses, including actual attorneys’ fees, and any
property management expenses, incurred by Landlord in connection with reviewing
each such transaction, up to a maximum amount of One Thousand Five Hundred and
00/100 Dollars ($1,500.00) for each transaction. Tenant shall pay any such costs
and expenses to Landlord within thirty (30) days after written request.
          11.6 No Release of Tenant. No consent by Landlord to any Transfer by
Tenant shall relieve Tenant of any obligation to be performed by Tenant under
this Lease, whether occurring before or after such consent or Transfer.
Landlord’s consent to any Transfer shall not relieve Tenant from the obligation
to obtain Landlord’s express prior written consent to any other Transfer. The
acceptance by Landlord of payment from any other person shall not be deemed to
be a waiver by Landlord of any provision of this Lease or to be a consent to any
subsequent Transfer, or be a release of Tenant from any obligation under this
Lease.
          11.7 Assumption of Obligations. Each Transferee shall assume all
obligations of Tenant under this Lease and shall be and remain liable jointly
and severally with Tenant for the payment of the Rent and the performance of all
the terms, covenants, conditions and agreements herein contained on Tenant’s
part to be performed for the Term of this Lease. No Transfer shall be binding on
Landlord unless the Transferee delivers to Landlord a counterpart of the
instrument of Transfer in recordable form which contains a covenant of
assumption by the Transferee satisfactory in substance and form to Landlord,
consistent with the above requirements. The failure or refusal of the Transferee
to execute such instrument of assumption shall not release or discharge the
Transferee from its liability to Landlord hereunder. Landlord shall have no
obligation whatsoever to perform any duty to or respond to any request from any
subtenant, it being the obligation of Tenant to administer the terms of its
sublease.

25



--------------------------------------------------------------------------------



 



          11.8 Deemed Transfers. Except for a Permitted Transfer, for purposes
of this lease, the term “Transfer” shall also include the following
transactions, which shall be subject to all of the provisions of this Section
11: (a) if the Tenant is a non-publicly traded corporation, (i) the dissolution,
merger, consolidation or other reorganization of Tenant, the sale or transfer of
more than an aggregate of fifty percent (50%) of the voting shares of Tenant
(other than to immediate family members by reason of gift or death) within a
twelve (12) month period, or (ii) the sale, mortgage, hypothecation or pledge of
more than an aggregate of fifty percent (50%) of the value of the unencumbered
assets of Tenant within a twelve (12) month period; or (b) if Tenant is a
partnership, the withdrawal or change, voluntary, involuntary or by operation of
law, of fifty percent (50%) or more of the partners, or a transfer of fifty
percent (50%) or more of the partnership interests, within a twelve (12) month
period, or the dissolution of the partnership without immediate reconstitution
thereof.
          11.9 Assignment by Operation of Law. No interest of Tenant in this
Lease shall be assignable by operation of law.
          11.10 Assignment of Sublease Rents. Tenant immediately and irrevocably
assigns to Landlord, as security for Tenant’s obligations under this Lease, all
rent from any subletting of all or any part of the Premises, and Landlord, as
assignee and as attorney-in-fact for Tenant for purposes hereof, or a receiver
for Tenant appointed on Landlord’s application, may collect such rents and apply
same toward Tenant’s obligations under this Lease; except that, until the
occurrence of an act of default by Tenant, Tenant shall have the right and
license to collect such rents, subject to Landlord’s right to receive and
Tenant’s obligation to pay to Landlord pursuant to Section 11.5 above.
          11.11 Right to Sublease. Tenant shall be permitted, upon prior written
notice to Landlord (without otherwise triggering the provisions of this Section
11, but subject to Landlord’s right to object to such sublease if the terms of
such sublease would fail to satisfy the REIT Qualification Condition), to enter
into any sublease of individual offices within the Premises on a form
pre-approved by Landlord not to exceed twenty-five percent (25%) of the rentable
square feet of the Premises in the aggregate, and such sublease(s) shall not be
deemed a Transfer under this Section 11; provided that (a) Tenant shall give
Landlord prior written notice of any such sublease(s) and promptly provide
Landlord with any documents or information requested by Landlord regarding such
sublease(s) (including, but not limited to, applicable certificates of
insurance), (b) Tenant shall not be permitted to have more than two (2) such
subleases in existence at any given time, and (c) Tenant shall not be permitted
to separately demise any such subleased space nor shall such subtenants be
permitted to maintain a separate reception area in the Premises. However, any
proposed sublease that would result in an aggregate amount of subleased space
greater than twenty-five percent (25%) of the rentable square feet of the
Premises shall require Landlord’s prior written consent and shall be deemed a
Transfer under this Section 11.
     12. Default; Remedies.
          12.1 Default. The occurrence of any one or more of the following
events shall constitute a material default of this Lease by Tenant:

26



--------------------------------------------------------------------------------



 



               (a) The breach by Tenant of any of the provisions of Sections
6.3(a), (b) or (d) (Alterations and Additions), 11.1 (Assignment and
Subletting), 29.2 (Subordination), 32 (Auctions, Other Sales and Cessation of
Business), or 40.1 (Easements), and the failure of Tenant to cure such default
within ten (10) business days after notice from Landlord.
               (b) The failure by Tenant to make any payment of Rent or any
other payment required to be made by Tenant hereunder, as and when due, where
such failure shall continue for a period of five (5) business days after notice
thereof from Landlord to Tenant. In the event that Landlord serves Tenant with a
notice regarding such nonpayment pursuant to any applicable summary eviction
statute (including California Code of Civil Procedure Section 1161, et seq.),
such notice shall also constitute the notice required by this Section 12.1(b).
               (c) The failure by Tenant to observe or perform any of the
covenants, conditions or provisions of this Lease to be observed or performed by
Tenant other than those referenced in Sections 12.1(a) and (b) above, where such
failure shall continue for a period of thirty (30) days after written notice
thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant’s noncompliance is such that more than thirty (30) days are reasonably
required for its cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said thirty (30) day period and thereafter
diligently pursues such cure to completion.
To the extent permitted by law, such thirty (30) day notice shall constitute the
sole and exclusive notice required to be given to Tenant under any applicable
summary eviction statute (including California Code of Civil Procedure
Section 1161, et seq).
               (d) (i) The making by Tenant of any arrangement or assignment for
the benefit of creditors; (ii) Tenant becoming a “debtor” as defined in the
Bankruptcy Code or any successor statute, unless, in the case of a petition
filed against Tenant, the same is dismissed within sixty (60) days; (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where possession is not restored to Tenant within thirty (30) days; or (iv) the
attachment, execution or other judicial seizure of substantially all of Tenant’s
assets located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days, all of which are hereby
deemed to be non-curable defaults without the necessity of any notice by
Landlord to Tenant thereof
               (e) The existence of materially false information in any
financial statement given to Landlord by Tenant, or its successor in interest or
by any guarantor of any of Tenant’s obligations hereunder.
               (f) The existence of a material default by Tenant in the payment
of “Base Rent” or “Operating Expenses” (as respectively defined in the lease of
the 5880 Building) beyond any applicable cure period under the provisions of
Section 12.1(b) of the lease of the 5880 Building .
          12.2 Remedies. In the event of any material default of this Lease by
Tenant, Landlord may at any time thereafter, with or without notice or demand
and without limiting

27



--------------------------------------------------------------------------------



 



Landlord in the exercise of any right or remedy which Landlord may have by
reason of such default:
               (a) Terminate this Lease and Tenant’s right to possession of the
Premises by any lawful means, in which case Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall be
entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant’s default including, but not limited to, the cost of recovering
possession of the Premises; expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and any
real estate commission actually paid; the worth at the time of award by the
court having jurisdiction thereof of the amount by which the unpaid rent for the
balance of the Term after the time of such award exceeds the amount of such
rental loss for the same period that Tenant proves could be reasonably avoided;
and that portion of the leasing commission paid by Landlord pursuant to Section
14 applicable to the unexpired Term of this Lease. As used herein, the term
“rent” shall be deemed to be and to mean all sums of every nature required to be
paid by Tenant pursuant to the terms of this Lease.
               (b) Without terminating this Lease, re-enter and take possession
of the Premises or any part thereof, and expel Tenant and those claiming through
or under Tenant, and remove the effects of both or either, and relet the
Premises, or any part thereof, in Landlord’s or Tenant’s name, but for the
account of Tenant. In such event, Tenant shall in no manner be relieved from
liability for payment of rent covering the balance of the Term of this Lease,
and Landlord’s retaking shall not be considered an acceptance of the Premises
nor a manifestation of an intent to terminate this Lease.
               (c) Landlord shall have the remedy described in California Civil
Code Section 1951.4. Accordingly, Landlord may maintain Tenant’s right to
possession in which case this Lease shall continue in effect whether or not
Tenant shall have vacated or abandoned the Premises. In such event Landlord
shall be entitled to enforce all of Landlord’s rights and remedies under this
Lease, including the right to recover the rent as it becomes due hereunder.
               (d) Pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decisions of the state in which the Premises
are located.
          12.3 Default by Landlord. Landlord shall not be in default under this
Lease unless Landlord fails to perform obligations required by Landlord within
thirty (30) days after written notice by Tenant to Landlord and to the holder of
any mortgage or deed of trust covering the Premises or ground lessor of the
Premises whose name and address shall have theretofore been furnished to Tenant
in writing, specifying wherein Landlord has failed to perform such obligation;
provided however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for performance then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently pursues the same to completion.
          12.4 Late Charges. If any installment of Base Rent, Operating
Expenses, or any other sum due from Tenant shall not be received by Landlord or
Landlord’s designee on or prior to the tenth (10th) day of the month due, Tenant
shall pay to Landlord a late charge equal to

28



--------------------------------------------------------------------------------



 



four percent (4%) of such overdue amount. Acceptance of such late charge by
Landlord shall in no event constitute a waiver of Tenant’s default with respect
to such overdue amount, nor prevent Landlord from exercising any of the other
rights and remedied granted hereunder.
          12.5 Interest on Past-Due Obligations. Any amount not paid by Tenant
to Landlord when due shall bear interest (“Interest Rate”) from the date due at
the lesser of (a) ten percent (10%) per annum or (b) the maximum rate than
allowable by law, except that interest shall not be payable on any late charge.
Payment of interest shall not excuse or cure any default by Tenant.
     13. Condemnation. If all or any portion of the Premises or the Building are
taken under the power of eminent domain, or sold under the threat of the
exercise of said power (all of which are herein called “condemnation”), Landlord
shall have the option in its sole discretion to terminate this Lease as of the
taking of possession by the condemning authority, by giving written notice to
Tenant of such election within thirty (30) days after receipt of notice of a
taking by condemnation, provided that if so much of the Premises is taken, or if
access to the Premises is impaired, by such condemnation as would substantially
and adversely affect the operation of Tenant’s business conducted from the
Premises, Tenant shall have the option, to be exercised only in writing within
thirty (30) days after the condemning authority takes such possession, to
terminate this Lease as of the date the condemning authority takes such
possession. If neither Landlord nor Tenant terminates this Lease in accordance
with the foregoing, this Lease shall remain in full force and effect, but if a
portion of the Premises shall be taken, the Base Rent and Operating Expenses
shall be reduced in the proportion that the floor area of the Premises taken
bears to the total floor area of the Premises. Common areas taken shall be
excluded from the common areas usable by Tenant and no reduction of Rent shall
occur with respect thereto or by reason thereof. Any award for taking of all or
any part of the Premises or the Building under the power of eminent domain or
any payment made under threat of the exercise of such power shall be the
property of Landlord, whether such award shall be made as compensation for
diminution in value of the leasehold or for the taking of the fee, or as
severance damages; provided, however, that Tenant shall be entitled to any
separate award for loss of or damage to Tenant’s trade fixtures, goodwill,
removable personal property and unamortized alterations and improvements that
have been paid for by Tenant out of Tenant’s own funds (and not paid for by
Landlord out of the Allowance or otherwise). In the event that this Lease is not
terminated by reason of such condemnation, Landlord shall to the extent of
severance damages received by Landlord in connection with such condemnation,
repair any damage to the Premises caused by such condemnation except to the
extent that Tenant has been reimbursed therefor by the condemning authority.
Tenant hereby waives any and all rights it might otherwise have pursuant to
Section 265.130 of the California Code of Civil Procedure.
     14. Broker’s Fee. Tenant and Landlord each represent and warrant to the
other that neither has had any dealings with any person, firm, broker or finder
(other than the persons whose names are set forth in Section 1.9 above) in
connection with the negotiations of this Lease and/or the consummation of the
transaction contemplated hereby, and that it does not know of any other broker
or other person, firm or entity who is entitled to any commission or finder’s
fee in connection with such transactions, and Tenant and Landlord each hereby
defend, indemnify and hold the other harmless from and against any costs,
expenses, attorneys’ fees or liability for

29



--------------------------------------------------------------------------------



 



compensation or charges which may be claimed by any such unnamed broker, finder
or other similar party by reason of any dealings or actions of the indemnifying
party.
     15. Estoppel Certificates and Financial Statements. Tenant shall at any
time upon fifteen (15) days prior written notice from the Landlord execute,
acknowledge and deliver to Landlord and any lender of Landlord or prospective
purchaser of the Building a statement in writing (i) certifying that this Lease
is unmodified and in full force and effect (or, if modified, stating the nature
of such modification and certifying that this Lease, as so modified, is in full
force and effect) and the date to which the rent and other charges are paid in
advance, if any, (ii) acknowledging that there are not, to Tenant’s knowledge,
any uncured defaults on the part of Landlord, or specifying such defaults if any
are claimed; and (iii) confirming such other factual information regarding the
status of this Lease as may be reasonably requested. Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Premises. Failure to deliver such statement within such time shall be conclusive
upon such party that (i) this Lease is in full force and effect, without
modification except as may be represented by the requesting party, (ii) there
are no uncured defaults in the requesting party’s performance, and (iii) if
Landlord is the requesting party, not more than one month’s Rent has been paid
in advance. Tenant further agrees to deliver to Landlord, or to any lender or
purchaser designated by Landlord, audited financial statements of Tenant for the
preceding three (3) years within fifteen (15) business days following written
request therefor from Landlord, provided that such request shall not be made
more than one (1) time per year during the Term of the Lease. All such financial
statements shall be received by Landlord and such lender or purchaser in
confidence and shall be used only for purposes of evaluating the financing or
purchasing of the Building.
     16. Landlord’s Liability. The term “Landlord” as used herein shall mean
only the owner or owners, at the time in question, of the fee title or a
Tenant’s interest in any ground lease of the Building. In the event of any
transfer of such title or interest, Landlord herein named (and in case of any
subsequent transfers, then the grantor) shall be relieved from and after the
date of such transfer of all liability as respects Landlord’s obligations
thereafter to be performed, provided that any funds in the hands of Landlord or
the then grantor at the time of such transfer, in which Tenant has an interest,
shall be delivered to the grantee. The obligations contained in this Lease to be
performed by Landlord shall be binding on Landlord’s successors and assigns only
during their respective periods of ownership.
     17. Severability. The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction shall in no event affect the
validity of any other provision hereof.
     18. Force Majeure. Any obligation of either party which is delayed or not
performed due to an act of God, strike, riot, shortage of labor or materials,
war (whether declared or undeclared), laws, governmental regulations or
restrictions or any other governmental action or inaction, or any other cause of
any kind whatsoever which is beyond such party’s reasonable control, shall not
constitute a default hereunder and shall be performed within a reasonable time
after the end of the cause for delay or nonperformance; provided, however, that
this Section 18 is not intended to and shall not extend the time period for the
payment of any monetary amounts due from either party to the other party under
this Lease nor relieve either party from its monetary obligations to the other
under this Lease.

30



--------------------------------------------------------------------------------



 



     19. Time is of the Essence. Time is of the essence with respect to the
obligations to be performed under this Lease.
     20. Additional Rent. All monetary obligations of Tenant to Landlord under
the terms of this Lease, including but not limited to any expenses payable by
Tenant hereunder, shall be deemed to be rent.
     21. Incorporation of Prior Agreements; Amendments. This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
or contemporaneous agreement or understanding pertaining to any such matter
shall be effective. This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification. Except as otherwise stated
in this Lease, Tenant hereby acknowledges that neither the Broker designated in
Section 1.9 above, nor the Landlord nor any employee or agent of any of such
persons has made any oral or written warranties or representations to Tenant
relative to the condition or use by Tenant of the Premises or the Building and
Tenant acknowledges that, subject only to the provisions of Section 2.2 above,
Tenant assumes all responsibility regarding the California Occupational Safety
Health Act, the legal use and adaptability of the Premises and the compliance
thereof with all Applicable Laws in effect during the Term of this Lease.
     22. Notices. Any notice, demand or statement required or permitted to be
given hereunder shall be in writing and may be given by personal delivery, by
certified or registered United States Mail (“U.S. Mail”), by recognized
overnight courier service, or by telecopier, addressed to a party at the address
specified below or such other address for notice purposes as may be later
specified by notice to the other party, except that upon Tenant’s taking
possession of the Premises, the Premises shall constitute Tenant’s address for
notice purposes. Notices shall be deemed given upon actual receipt at the
address required, or if by registered or certified U.S. Mail, postage prepaid,
when delivered, or if by telecopier, upon electronic confirmation of good
receipt by the receiving telecopier, whichever first occurs. A copy of all
notices required or permitted to be given to Landlord hereunder shall be
concurrently transmitted to such other party or parties at such addresses as
Landlord may from time to time hereafter designate by notice to Tenant.

         
 
  If to Landlord:   BioMed Realty, L.P.
 
      17140 Bernardo Center Drive, Suite 222
 
      San Diego, CA 92128
 
      Attn: General Counsel/Real Estate
 
      Telecopier: (858) 485-9840
 
       
 
  If to Tenant:    
 
       
 
      Artes Medical, Inc.
 
      5870 Pacific Center Blvd.
 
      San Diego, CA 92121
 
      Attn: Peter Wulff
 
      Telecopier: (858) 550-9997
 
       
 
  With a copy to:    

31



--------------------------------------------------------------------------------



 



         
 
      Heller Ehrman LLP
 
      333 Bush Street
 
      San Francisco, CA 94108
 
      Attn: K. William Neuman, Esq.
 
      Telecopier: (415) 772-6268

     23. Waivers. No waiver by either party of any provision hereof shall be
deemed a waiver of any other provision hereof or of any subsequent breach by the
other party of the same or any other provision. Either party’s consent to, or
approval of, any act shall not be deemed to render unnecessary the obtaining of
such party’s consent to or approval of any subsequent act by the other party.
The acceptance of Rent hereunder by Landlord shall not be a waiver of any
preceding breach by Tenant of any provision hereof, other than the failure of
Tenant to pay the particular rent so accepted, regardless of Landlord’s
knowledge of such preceding breach at the time of acceptance of such rent.
     24. Condition Precedent. This Lease shall not be effective until, and it
shall be a condition precedent to the effectiveness of this Lease that, the
following conditions have been satisfied: (a) Landlord shall have completed its
purchase of the Building and the Premises (“Acquisition”) from The Lichter
Family Trust First Amended and Restated Declaration of Trust Dated November 7,
1996 and The Satterlee Family Trust UTD April 24, 1986, and (b) Infosonics and
Landlord shall have executed a termination agreement for the termination of
Infosonics’ lease of the 5880 Property in a form acceptable to Landlord in its
sole and absolute discretion. Landlord shall promptly notify Tenant of the
satisfaction or failure of the immediately preceding conditions precedent. If
the conditions set forth in this Section 24 are not satisfied or waived by both
Landlord and Tenant on or before December 1, 2007, this Lease shall become null
and void.
     25. Holding Over. If Tenant, with or without Landlord’s consent, remains in
possession of all or any part of the Premises after the expiration or earlier
termination of the Term of this Lease, such occupancy shall be a tenancy from
month to month, only, upon all of the provisions of this Lease pertaining to the
obligations of Tenant, except for Base Rent. If Tenant holds over after the
expiration or earlier termination of the Term of this Lease for thirty (30) days
or less, then for such thirty (30) day hold-over period (or portion thereof)
Tenant shall pay monthly Base Rent in advance in an amount equal to one hundred
twenty-five percent (125%) of monthly Base Rent payable immediately preceding
the expiration of the Term. If Tenant holds over for more than thirty (30) days
after the expiration or earlier termination of the Term of this Lease, then for
such hold-over period beginning on the thirty-first (31st) day after the
expiration or earlier termination of the Term of this Lease, Tenant shall pay
monthly Base Rent in advance in an amount equal to one hundred fifty percent
(150%) of monthly Base Rent payable immediately preceding the expiration of the
Term. Nothing contained in this Section 25 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
The provisions of this Section 25 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Premises upon the termination or expiration of
this Lease and Landlord provides Tenant with at least fifteen (15) business days
prior written notice that Landlord has a signed proposal or lease from a
succeeding tenant to lease the Premises, in addition to any other liabilities to
Landlord accruing therefrom,

32



--------------------------------------------------------------------------------



 



Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys’ fees) and liability resulting from
such failure, including, without limiting the generality of the foregoing, any
claims made by any succeeding Tenant founded upon such failure to surrender, and
any lost profits to Landlord resulting therefrom.
     26. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, whenever possible, be cumulative with all other remedies at
law or in equity.
     27. Covenants and Conditions. Each provision of this Lease to be performed
by Tenant shall be deemed both a covenant and a condition.
     28. Binding Effect; Choice of Law. Subject to any provisions hereof
restricting assignment or subletting by Tenant and subject to the provisions of
Section 16, this Lease shall bind the parties, their personal representatives,
successors and assigns. This Lease shall be governed by the laws of the State of
California and any litigation concerning this Lease between the parties hereto
shall be initiated in the County of San Diego.
     29. Subordination.
          29.1. This Lease, including but not limited to any option or right of
first refusal granted hereby, is subordinate to any ground lease, mortgage, deed
of trust or any other security interest now or hereafter affecting the Building,
and to any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof, provided,
however, that Tenant’s subordination of this Lease to any future ground lessor
or holder of a security interest affecting the Building is conditioned upon
Tenant’s receipt of a non-disturbance agreement in favor of Tenant from such
ground lessor or holder of a security interest. Notwithstanding such
subordination, Tenant’s right to quiet possession of the Premises shall not be
disturbed if Tenant is not in default after the lapse of any applicable cure
periods and so long as Tenant shall pay the rent and observe and perform all of
the provisions of this Lease, unless this Lease is otherwise terminated pursuant
to its terms. If such a lender exists as of the date hereof, on or prior to the
Commencement Date, Landlord shall obtain a Subordination, Non-Disturbance and
Attornment Agreement executed by its lender in favor of Tenant, whereby such
lender agrees, among other things, to recognize this Lease and Tenant’s right to
quiet possession of the Premises in the event that such lender becomes the owner
of the Building through foreclosure or otherwise. Notwithstanding such
subordination, any ground lessor, mortgagee, trustee or holder of any other
security interest shall have the right, at its election upon written notice to
Tenant, to have this Lease be made prior to its ground lease or the lien of its
mortgage, deed of trust or other security interest, whether this Lease is dated
prior or subsequent to the date of said ground lease, mortgage, deed of trust or
other security interest or the date of recording thereof. Upon termination of
any ground lease or foreclosure of any mortgage, deed of trust or other security
interest, Tenant shall attorn, without any deductions or set offs whatsoever, to
the ground Landlord or any purchaser upon foreclosure.
          29.2. Tenant agrees to execute any reasonable documents required to
effectuate subordination or attornment, or to make this Lease prior to any
ground lease or any mortgage, deed of trust or other security interest, if
requested by Landlord or any ground lessor or holder of a mortgage, trust deed
or other security interest. Tenant’s failure to execute such documents

33



--------------------------------------------------------------------------------



 



within fifteen (15) days after written demand shall constitute a material
default by Tenant hereunder without further notice to Tenant.
     30. Attorneys’ Fees; Jury Trial. If either party named herein brings an
action to enforce the terms hereof or declare rights hereunder, the prevailing
party shall be entitled to reasonable attorneys’ fees paid by the losing party
as fixed by the court whether or not such action is pursued to decision or
judgment. The attorneys’ fees award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys’ fees
reasonably incurred in good faith. Landlord shall be entitled to reasonable
attorneys’ fees and all other costs and expenses incurred in the preparation and
service of notice of default and consultations in connection therewith, whether
or not a legal action is subsequently commenced. Each party hereby waives any
right to a trial by jury in any action to enforce the specific performance of
this Lease, for damages for the breach hereof, or otherwise for enforcement of
any remedy hereunder.
     31. Landlord’s Access.
          31.1. Landlord and Landlord’s agents shall have the right to enter the
Premises at reasonable times after twenty-four (24) hours notice to Tenant
(except in the event of an emergency) for the purpose of inspecting the same,
performing any services required of Landlord, showing the same to prospective
purchasers, lenders, or tenants, taking such measures, erecting such scaffolding
or other necessary structures, making such alterations, repairs, improvements,
or additions to the Premises or to the Building as Landlord may reasonably deem
necessary or desirable and the erecting, using and maintaining of utilities,
services, pipes and conduits through the Premises and/or other premises as long
as there is no material adverse effect. on Tenant’s use of the Premises.
Landlord may at any time during the last one hundred twenty (120 days) of the
Tern hereof place on or about the Premises “For Lease” signs.
          31.2. All activities of Landlord pursuant to this Section 31 shall be
without abatement of Rent, nor shall Landlord have any liability to Tenant for
the same.
          31.3. Landlord shall have the right to retain keys to the Premises and
to unlock all doors in or upon the Premises other than files, vaults and safes,
and in the case of emergency to enter the Premises by any reasonably appropriate
means, and any such entry shall not be deemed a forcible or unlawful entry or
detainer of the Premises or an eviction. Tenant waives any charges for damages
or injuries or interference with Tenant’s property or business in connection
therewith, except to the extent resulting from or arising out of the gross
negligence or intentional acts of Landlord or any of its agents, contractors or
employees.
     32. Auctions and Other Sales. Tenant shall not conduct, nor permit to be
conducted, either voluntarily or involuntarily, any auction upon the Premises or
the common areas without Landlord’s prior written consent. Notwithstanding
anything to the contrary in this Lease, Landlord shall not be obligated to
exercise any standard of reasonableness in determining whether to grant such
consent.
     33. Signs. Subject to Landlord’s prior written approval (which shall not be
unreasonably withheld, conditioned or delayed), Tenant shall be permitted to
install, at Tenant’s

34



--------------------------------------------------------------------------------



 



cost, the maximum identity signage on the Building permitted by law at locations
reasonably approved by Landlord (including, without limitation, a sign on the
top of the Building) and one monument sign at a location reasonably approved by
Landlord all in compliance with the CC&Rs and all applicable governmental sign
regulations. Landlord agrees that, during the Term of this Lease, Tenant shall
have the exclusive right to signage on and in the Building. Following the
installation of the signs, Tenant shall maintain the same, at Tenant’s sole
cost, in a clean and sightly condition and in good working order throughout the
Lease Term. Upon the expiration or earlier termination of this Lease, Tenant
shall, at Tenant’s sole cost, remove all signage from the Premises and repair
any and all damage, if any, caused by such removal.
     34. Merger. The voluntary or other surrender of this Lease, or a mutual
cancellation thereof, or a termination by Landlord, shall not work a merger, and
shall, at the option of Landlord, terminate all or existing subtenancies or may,
at the option of Landlord, operate as an assignment to Landlord of any or all
such subtenancies.
     35. Consents. Except for matters for which there is a standard of consent
or approval specifically set forth in this Lease (other than a reasonableness
standard), and except for matters which could adversely affect (i) the Building
Systems, (ii) the structural aspects of the Building, (iii) the common areas, or
(iv) the exterior appearance of the Building or any buildings therein
(including, without limitation, signs), in which case Landlord shall have the
right to act in its sole and absolute discretion as to the matters described in
items (i), (ii), (iii) and (iv) above, any time the consent or approval of
Landlord or Tenant is required under this Lease, such consent or approval shall
not be unreasonably withheld, conditioned or delayed.
     36. Quiet Possession. Upon Tenant paying the rent for the Premises and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the entire Term subject to all of the provisions
of this Lease.
     37. Right of First Refusal to Purchase Building. Provided that Tenant is
not in default under this Lease, Tenant shall have a ROFR (as defined below), on
the following terms and conditions (which ROFR shall be subject to the similar
ROFR of the Tenant of the 5880 Building with respect to the Combined Building
Property (if the Building Property and the 5880 Building Property are offered
for sale together), as such terms are defined below):
               (a) Tenant shall have the ROFR during the Term. Landlord agrees
that during the Term, prior to accepting an offer to purchase either (a) the
Building and the underlying real property and associated improvements (the
“Building Property”), or (b) both the Building Property and the 5880 Building
and the underlying real property and associated improvements (the “5880 Building
Property”, and together with the Building Property, the “Combined Building
Property”), from any third party, Landlord shall promptly submit a copy of any
bona fide offer to purchase the Building Property or the Combined Building
Property (each as applicable, the “Offer Property”) from such third party that
Landlord is prepared to accept (“Offer”) to Tenant. Tenant shall have the right
(“ROFR”) to elect to purchase the Offer Property on terms and conditions
identical to those contained in the Offer, provided that Tenant delivers written
notice exercising its ROFR within five (5) business days following delivery of
the copy of the Offer from Landlord to Tenant. If Tenant duly and timely
exercises the ROFR,

35



--------------------------------------------------------------------------------



 



Landlord and Tenant shall promptly enter into a commercially reasonable purchase
agreement (“Purchase Agreement”) for the Offer Property on terms and conditions
identical to those contained in the Offer (modified as appropriate (i) to
reflect the Tenant and its organizational structure, (ii) to delete any
provisions that were particular to the third party or could not generally be
satisfied by anyone other than the third party, and (iii) if the third party
had, prior to the submission of the Offer to Tenant, been afforded a period of
time to review any documents or conduct any due diligence or arrange financing
with respect to the Offer Property, to include an equivalent period of time for
Tenant to do the same). If for any reason, Tenant fails to duly and timely
exercise the ROFR, or if Tenant properly exercises such right but thereafter for
any reason does not enter into the Purchase Agreement within ten (10) days after
exercise of the ROFR (unless the delay is caused by Landlord), then Landlord
shall be free to sell the Offer Property to the third party on the terms and
conditions of the Offer, and the ROFR shall be null and void; provided, however,
that Tenant shall have the ROFR with respect to any subsequent sale of any Offer
Property by the new owner of the Offer Property. In the event that Landlord does
not sell the Offer Property to the third party on the terms and conditions of
the Offer, the ROFR shall continue in accordance with the foregoing procedure,
provided that Tenant is not in default under this Lease after the lapse of any
applicable cure periods. Notwithstanding the foregoing, however, if Tenant
timely exercises the ROFR and fails to enter into a Purchase Agreement on the
terms and conditions of the applicable Offer within the foregoing ten (10) day
period (through no fault of Landlord), then the ROFR and the provisions of this
section shall terminate and be of no further force and effect. The ROFR is
personal to the original Tenant hereunder and is not assignable to any third
party except to an Affiliate in connection with a Permitted Transfer.
               (b) In the event that the ROFR is duly exercised, this Lease
shall terminate and be of no further force and effect (except with respect to
Tenant’s and Landlord’s indemnification obligations under this Lease) upon the
closing of Tenant’s purchase of the Offer Property. In the event that the ROFR
is exercised but the Escrow does not close, this Lease shall continue in full
force and effect. In the event that the ROFR terminates pursuant to this Section
37, Tenant shall execute and acknowledge, and Landlord may cause to be recorded,
a quitclaim deed in commercially reasonable form (“Quitclaim Deed”) within ten
(10) business days following Landlord’s demand for the same. If Tenant fails to
execute the Quitclaim Deed within such ten (10) business day period, Landlord
may execute the Quitclaim Deed on behalf of Tenant as Tenant’s attorney-in-fact.
Tenant does hereby make and irrevocably appoint Landlord as Tenant’s
attorney-in-fact and in Tenant’s name, place and stead, to execute such
Quitclaim Deed.
     38. Security Measures; Landlord’s Reservations.
          38.1. Except as otherwise provided herein, Tenant hereby acknowledges
that Landlord shall have no obligation whatsoever to provide guard service or
other security measures for the benefit of the Premises or the Building. Tenant
assumes all responsibility for the protection of Tenant, its agents, and
invitees and the property of Tenant and of Tenant’s agents and invitees from
acts of third parties. Nothing herein contained shall prevent Landlord at
Landlord’s sole option from providing security protection for the Building or
any part thereof.
          38.2. Landlord shall have the following rights:

36



--------------------------------------------------------------------------------



 



               (a) To change the name, address or title of the Building upon not
less than ninety (90) days prior written notice to Tenant provided that Landlord
shall pay for Tenant’s reasonable and documented costs for the (i) printing and
mailing of announcements of such change(s) and (ii) printing of new business
cards, in an amount not to exceed One Thousand and 00/100 Dollars ($1,000.00);
               (b) Subject to Tenant’s approval (which approval shall not be
unreasonably withheld) to, at Landlord’s expense, provide and install Building
standard graphics on the Building and such portions of the common areas as
Landlord shall reasonably deem appropriate;
               (c) Subject to Tenant’s approval (which approval shall not be
unreasonably withheld) to place such signs, notices or displays as Landlord
reasonably deems necessary or advisable upon the roof and/or exterior of the
Building or any other building in the Building or on pole signs or anywhere in
the common areas; provided, however, in no event shall such signs, notices or
displays contain the name of any third party.
          38.3. Tenant shall not suffer or permit anyone, except in emergency,
and except as otherwise provided herein, to go upon the roof of the Building
without Landlord’s consent.
     39. Structures. The obstruction of Tenant’s view, air, or light by any
structure erected in the vicinity of the Building, whether by Landlord or third
parties, shall in no way affect this Lease or impose any liability upon
Landlord.
     40. Authority. If Tenant is a corporation, trust, or general or limited
partnership, Tenant, and each individual executing this Lease on behalf of such
entity represent and warrant that such individual is duly authorized to execute
and deliver this Lease on behalf of said entity and shall, within fifteen
(15) days after execution of this Lease, deliver to Landlord evidence of such
authority reasonably satisfactory to Landlord.
     41. Execution. Preparation of this Lease by Landlord or Landlord’s agent
and submission of same to Tenant shall not be deemed an offer to Tenant to
lease. This Lease shall become binding upon Landlord and Tenant only when fully
executed by both parties. This Lease may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
document.
     42. Lender Modification. Tenant agrees to make such reasonable
modifications to this Lease as may be reasonably required by a lender in
connection with obtaining of normal financing or refinancing of the Building
provided that in no event shall such modifications materially increase Tenant’s
obligations under this Lease or materially decrease Tenant’s rights under this
Lease.
     43. Hazardous Material.
          43.1. Except for supplies typically used in the ordinary course of
business in commercially reasonable amounts in accordance with all Applicable
Laws, Tenant shall not cause or permit any Hazardous Material (as hereinafter
defined) to be brought upon, kept or used in or about the Premises by Tenant,
its agents, employees, contractors or invitees, without the

37



--------------------------------------------------------------------------------



 



prior written consent of Landlord, which consent may be granted or withheld in
Landlord’s sole discretion. For the purpose of this Lease, “Hazardous Material”
shall include oil, flammable explosives, asbestos, urea formaldehyde,
radioactive materials or waste, or other hazardous, toxic, contaminated or
polluting materials, substances or wastes, including, without limitation, any
“hazardous substances,” “hazardous wastes,” “hazardous materials” or “toxic
substances” as such terms are defined in the Resource Conservation and Recovery
Act and the Comprehensive Environmental Response, Compensation and Liability
Act, and in any other law, ordinance, rule, regulation or order promulgated by
the federal or state government, or any other governmental entity having
jurisdiction over the Building or the parties to this Lease, but excluding mold,
fungus, dust and other natural contaminants. If Tenant breaches the obligations
set forth in this paragraph, or if the presence of Hazardous Material in the
Premises or at the Building by Hazardous Material otherwise occurs for which
Tenant is legally liable to Landlord for damage resulting therefrom, then Tenant
shall defend, indemnify and hold harmless Landlord and its agents, members,
partners and employees from any and all claims, judgments, damages, penalties,
fines, costs, liabilities or losses, including, without limitation, diminution
in value of the Building, damages for the loss or restriction on use of rentable
or usable space in or of any amenity of the Building, damages arising from any
adverse impact on leasing space in the Building, sums paid in settlement of
claims, and any attorneys’ fees, consultant fees and expert fees which arise
during or after the Term of this Lease as a result of such contamination. This
indemnification of Landlord by Tenant shall survive expiration or termination of
this Lease and includes, without limitation, costs incurred in connection with
any investigation of site conditions or any cleanup, remedial, removal or
restoration work required by federal, state or local governmental agency or
political subdivision because of Hazardous Material present in, or under the
Premises. Without limiting the foregoing, if the presence of any Hazardous
Material caused or permitted by Tenant results in any contamination of the
Building, Tenant shall promptly take all actions, at its sole expense, as are
necessary to return the Building to the condition existing prior to the
introduction of any such Hazardous Material; provided that Landlord’s approval
of such actions shall first be obtained, which approval shall not be
unreasonably withheld so long as such actions would not potentially have any
material adverse long-term or short-term effects on the Building. Landlord shall
be responsible, at Landlord’s sole cost and expense and not as a part of
Operating Expenses, for the removal, encapsulation or remediation (as
applicable) of any Hazardous Material which existed in, on or about the Building
as of the Commencement Date and for which Tenant is not otherwise responsible
for pursuant to this Section 43, to the extent that such removal, encapsulation
or remediation is required by Applicable Laws. Landlord shall defend, indemnify
and hold harmless Tenant and its agents, members, partners and employees, from
and against any and all loss of rents and/or damages, liabilities, judgments,
costs, claims, liens, expenses, penalties, permits and attorney’s and
consultant’s fees to the extent arising out of or involving any Hazardous
Material for which Landlord is responsible for pursuant to this Section 43.
          43.2. Tenant shall deliver to Landlord true and correct copies of the
following documents (hereinafter referred to as the “Documents”) relating to the
current handling, storage, disposal and emission of Hazardous Materials by
Tenant at the Building Property (collectively, “Hazardous Materials
Activities”), with such delivery of the Documents to occur prior to the
Commencement Date or, if unavailable at that time, promptly following the
receipt from or submission to any governmental agency or authority: permits for
any Hazardous Materials Activities; closure reports relating to any Hazardous
Materials; any storage and management

38



--------------------------------------------------------------------------------



 



plans for Hazardous Materials which have been submitted to or approved by any
governmental agency or authority; and any currently uncured notices of violation
of Applicable Laws from any governmental agency or authority relating to any
Hazardous Materials Activities. Tenant has not installed any underground storage
tanks and no underground storage tanks shall be permitted to be installed by
Tenant without the prior approval of Landlord, which approval may be withheld by
Landlord in its sole discretion. Tenant shall not be required to provide
Landlord with any portion of the Documents containing information of a
proprietary nature that, in and of themselves, do not contain a reference to any
Hazardous Materials or activities related to Hazardous Materials.
          43.3. If underground or other storage tanks storing Hazardous
Materials are placed on the Premises by Tenant, Tenant shall monitor the storage
tanks, maintain appropriate records, implement reporting procedures, properly
close any underground storage tanks, and take or cause to be taken all other
steps necessary or required under the Applicable Laws.
          43.4 Landlord shall be responsible for the removal (the “Removal”) of
an unidentified white powdery substance (the “Substance”) discovered in certain
piping not utilized by Tenant within the Premises, including all costs and
expenses related to the Removal. Landlord shall coordinate the scheduling of the
Removal with Tenant, and shall exercise due diligence in the Removal so as not
to (a) endanger the health of any employees of Tenant or (b) unreasonably
interfere with the business operations of Tenant. Tenant releases Landlord from
any liability related to (a) any delay in the Removal until the later of
(i) January 31, 2008, and (ii) such time as Tenant gives Landlord adequate
access to the Premises to properly complete the Removal, (b) the presence of the
Substance and (c) the Removal (unless caused by Landlord’s or its contractor’s
or agent’s negligence or willful misconduct).
     44. Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
Applicable Laws to the contrary, the liability of Landlord hereunder and any
recourse by Tenant against Landlord shall be limited solely and exclusively to
the interest of Landlord in and to the Building, including the rents, profits
and proceeds therefrom. Neither Landlord, nor any of its members, affiliates,
tenants-in-common, managers or employees shall have any personal liability
therefor, and Tenant hereby expressly waives and releases such personal
liability on behalf of itself and all persons claiming by, through or under
Tenant.
     45. Prohibition Against Recording. Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant.
     46. Rules and Regulations. In the event of a conflict between the terms and
provisions of this Lease and the Rules and Regulations attached hereto as
Exhibit “D”, the terms and provisions of this Lease shall prevail.
     47. Tenant Exculpation. No director, officer, employee or agent of Tenant
shall have any personal liability related to this Lease, and Landlord expressly
waives and releases such personal liability on behalf of itself and all persons
claiming by, through or on behalf of Landlord. In no event will Tenant be
responsible for any consequential damages (including,

39



--------------------------------------------------------------------------------



 



without limitation, lost profits) related to this Lease, except pursuant to
California Civil Code Sections 1951.2 and 1951.4 and as provided in Section 25
above.
     48. Counterparts. This Lease may be executed by the parties hereto in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. An executed counterpart of this Lease delivered by facsimile
transmission by either party shall be deemed an originally executed counterpart.
     49. Landlord reserves the right to record a subdivision of the single legal
parcel currently containing the Building and the building located at 5880
Pacific Center Boulevard into two (2) legal parcels (“Lot Split”) in the
Official Records of San Diego County; provided, however, that any documentation
of the Lot Split is subject to the review and reasonable approval by Tenant to
ensure that Tenant’s vehicular and pedestrian access rights to the 5870 Building
over the applicable areas of the 5870 Parcel are preserved for the benefit of
Tenant. Following the Lot Split, one new parcel would consist of the portion of
the original parcel located at 5870 Pacific Center Boulevard (“5870 Parcel”),
including the Building, and the other new parcel will consist of the portion of
the original parcel located at 5880 Pacific Center Boulevard (“5880 Parcel”),
including the building thereon. If Landlord proceeds with the Lot Split,
Tenant’s obligations under Section 3.3 will continue with respect to the 5870
Parcel, and all references to the “5870 Facilities” shall mean all facilities
included within the definition thereof that are located on the 5870 Parcel.
     50. Amendment and Restatement. This Lease amends and restates in its
entirety the Original Lease, which shall be of no further force or effect.
     51. Attachments. Attached hereto are the following documents which
constitute a part of this Lease:

     
 
  Exhibit “A”: The Premises
 
  Exhibit “B”: Parking Area
 
  Exhibit “C”: 5880 Facilities
 
  Exhibit “D”: Rules and Regulations

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amended and Restated Building Lease Agreement is
executed as of the Effective Date.

          LANDLORD: BIOMED REALTY, L.P.,
a Maryland limited partnership
      By:           Name:           Title:         TENANT: ARTES MEDICAL, INC.,
a Delaware corporation
      By:           Name:   Peter Wulff        Title:   Chief Financial Officer 
   

Signature Page to Amended and Restated Building Lease Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
The Premises
EXHIBIT “A”

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Parking Area
EXHIBIT “B”

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
5870 Facilities
EXHIBIT “C”

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
Rules and Regulations
General Rules
1. Tenant shall not suffer or permit the obstruction of any common areas,
including driveways and walkways.
2. Landlord reserves the right to refuse access to any persons Landlord in good
faith judges to be a threat to the safety, reputation, or property of the
Building and/or its occupants.
3. Tenant shall not make or permit any noise or odors that annoy or interfere
with other tenants or persons having business within the Building.
4. Tenant shall not keep animals (except guide animals) or birds within the
Building, and shall not bring bicycles, motorcycles or other vehicles into
portions of the Building that are not designated as authorized for same
(provided, however, that Tenant may bring bicycles into the Premises and may use
a forklift in the warehouse portion of the Premises).
5. Tenant shall not make, suffer or permit litter except in appropriate
receptacles for that purpose.
6. Tenant shall be responsible for the inappropriate use of any toilet rooms,
plumbing or other utilities, except for use by Landlord’s agents or employees.
No foreign substances of any kind are to be inserted therein.
7. Except as permitted by the Lease, Tenant shall not deface the walls,
partitions or other surfaces of the Premises or the Building.
8. Tenant shall not suffer or permit anything in or around the Premises that
causes excessive vibration or floor loading in any part of the Building.
9. Furniture, significant freight and equipment shall be moved into or out of
the Building only with the Landlord’s knowledge and consent, and subject to such
reasonable limitations, techniques and timing, as may be designated by Landlord.
Tenant shall be responsible for any damage to the Building arising from any such
activity.
10. Tenant shall not employ any service or contractor for services or work to be
performed in the Building, except as reasonably approved by Landlord.
11. Tenant shall return all keys at the termination of its tenancy and shall be
responsible for the cost of replacing any keys that are lost.
EXHIBIT “D”

 



--------------------------------------------------------------------------------



 



12. Except as permitted by the Lease, no window coverings, shades or awnings
shall be installed or used by Tenant without Landlord’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed.
13. No tenant, employee or invitee shall go upon the roof of the Building except
as expressly provided in the Lease.
14. Tenant shall not suffer or permit smoking or carrying of lighted cigar or
cigarettes in areas reasonably designated by Landlord or by applicable
governmental agencies as nonsmoking areas.
15. Tenant shall not use any method of heating or air conditioning other than as
provided by Landlord or any dedicated system approved by Landlord.
16. The Premises shall not be used for lodging, cooking or food preparation.
Notwithstanding the foregoing, Underwriters’ Laboratory-approved equipment and
microwave ovens may be used in the Premises for heating food and brewing coffee,
tea, hot chocolate and similar beverages, provided that such use is in
accordance with all Applicable Laws, and does not cause odors which are
objectionable to Landlord and other tenants.
17. Tenant shall comply with all safety, fire protection and evacuation
regulations established by Landlord or any applicable governmental agency.
18. Landlord reserves the right to waive any one of these rules or regulations,
and/or as to any particular tenant, and any such waiver shall not constitute a
waiver of any other rule or regulation or any subsequent application thereof to
such tenant.
19. Tenant assumes all risks from theft or vandalism to the Premises and agrees
to keep the Premises locked as may be required.
20. Landlord reserves the right to make such other reasonable rules and
regulations as it may from time to time deem necessary for the appropriate
operation and safety of the Building and its occupants. Landlord shall provide
Tenant with copies of any new and/or modified rules or regulations prior to the
effective date thereof. Tenant agrees to abide by these and such other rules and
regulations.
Parking Rules
1. Parking areas shall be used only for parking passenger vehicles and delivery
trucks.
2. Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded or parked in areas other than those designated
by Landlord for such activities.
EXHIBIT “D”

 



--------------------------------------------------------------------------------



 



3. Landlord reserves the right to refuse the sale of monthly identification
devices to any person or entity that willfully refuses to comply with the
applicable rules, regulations, laws and/or agreements.
4. Users of the parking areas will obey all posted signs and park only in the
areas designated for vehicle parking.
5. Unless otherwise instructed, every person using the parking areas is required
to park and lock his own vehicle. Landlord will not be responsible for any
damage to vehicles, injury to persons or loss of property, all of which risks
are assumed by the party using the parking areas.
6. The maintenance of vehicles in the parking areas or common areas is
prohibited. The washing, waxing or cleaning of vehicles in designated areas
shall be permitted during normal business hours.
7. Tenant shall be responsible for seeing that all its employees, agents and
invitees comply with the applicable parking rules, regulations, laws and
agreements.
8. Landlord reserves the right to reasonably modify these rules and/or adopt
such other reasonable and non-discriminatory rules and regulations as it may
deem necessary for the property operation of the parking area.
9. Such parking use as is herein provided is intended merely as a license only
and no bailment is intended or shall be created hereby.
EXHIBIT “D”

 